Outcome of the referendum in Ireland (debate)
The next item is the Council and Commission statements on the outcome of the referendum in Ireland.
I should like to welcome the Prime Minister of Sweden to the House today, who is representing the Swedish Presidency. We are very happy to have you with us, but there was a problem of formalities. I am very sorry about that.
President Barroso, it is great that you, too, are with us at such an important moment for our European Union. Thank you very much.
You can see how difficult it is sometimes to go through all the formalities, but we are a very democratic institution, as you can see. It is always necessary to go through everything in order. Then everything is OK and we can agree.
We shall now go to the main item on this afternoon's agenda. It is very important for us to have you in the Chamber to discuss such an important topic.
President-in-Office of the Council. - Mr President, I am very grateful to be here today and to have the opportunity to address the European Parliament so soon after the positive result in the referendum in Ireland. I pay tribute to Brian Cowen and his associates; I also say to all of those who have been engaged in the campaign, whatever their party or background, who contributed to this successful outcome: thank you for all your efforts. This was a good decision for Ireland; it is a good decision for Europe.
I think that we can say that Europe has listened to the criticism; I know that the legal guarantees offered by the European Council were decisive in the referendum campaign. I can also say that the French and the Czech Presidencies made efforts that were crucial to find a way to meet the concerns of the Irish people. I think we should also say that it was very positive to have the very strong majority that was shown in the referendum, a convincing majority of 67.1% and with a high turnout, as high as 59%. So, all of this is very good news for Europe.
And, of course, I do not have to explain to this Parliament the need to put the Lisbon Treaty in place. It will allow you to be more democratic, to be more efficient, and to be more transparent. It will, in fact, increase the influence of the EU in the international arena and make us stronger in meeting global challenges, and I know that you in this Parliament will also be given a more significant role in the overall decision-making process. I welcome this development. Therefore, it is very important to put this Lisbon Treaty into force.
The European Council is united in its wish for the Treaty to enter into force by the end of this year and the end of the Swedish Presidency. With the number of countries that have ratified it - we are now at 24 with full ratification - country number 25 might actually be Poland, given the signals that we are now getting from the Polish President. I spoke on Saturday, after the referendum result from Ireland was known, with the Taoiseach Brian Cowen, who said they would need a couple of weeks to secure full parliamentary ratification, and therefore we can also say that country number 26 will finally be Ireland. That leaves us just the Czech Republic to have the full 27 ratifications. To that end, we have had a meeting with the three institutions here in Brussels today: the Presidency, the head of the Commission, Jose Manuel Barroso, and the President of the European Parliament, Jerzy Buzek. The Czech Prime Minister, Jan Fischer, was also with us and we tried to asses this situation. You might know that 17 senators have appealed to the Constitutional Court in the Czech Republic with a complaint concerning the Lisbon Treaty, to see if it is in accordance with the Czech Constitution. Jan Fischer told us that this is an independent court which is now working quickly to take the decision whether or not to bring up this petition. We do not foresee today an exact date when they will give this decision, and we are, of course, awaiting that signal. We hope to see it in just a week or a couple of weeks. That is the message from the Czech Republic today: an independent court taking a decision in maybe a week's time, or it may be two weeks before we know how they will proceed.
As President of the European Council, I am responsible for moving the work of the Union forward. I strongly feel that we have no time to lose. Therefore, I have decided that while awaiting the clarifications in the Czech Republic, firstly we will continue the preparations for the entry into force of the Lisbon Treaty and secondly, when there is clarity on when the Lisbon Treaty will come into force, when there is clarity, I will begin consultations on the nominations of the new President of the European Council and the High Representative and Secretary-General of the Council. Preparing this will not only be a matter for the Presidency: this is a matter for three institutions at the same time. I will therefore say that it is very important for us to work closely and constructively together with the Commission and the European Parliament in this process. I will again renew my offer to this Parliament to cooperate when we are making our efforts to get the Lisbon Treaty finally in place.
Let us also remember that despite these institutional matters, this Swedish Presidency - and this autumn - is, of course, very much influenced by the need to move on climate change, the need to move on the financial crisis, the worry in Europe that we need a policy for job creation - a lot of important matters that need to be addressed. That sums up for us the need to be active, to put in place the Lisbon Treaty, as I have just said, and to stay active as a Presidency on these very important matters for our voters.
Prime Minister, thank you for your very clear message regarding all that is going on after the vote in Ireland, and also for the very clear message on cooperation between the European Parliament and the Presidency of the European Council. We have just started discussions with Mrs Malmström, a former Member of the European Parliament, whom we remember very well. Thank you very much for your proposal and very clear message.
President of the Commission. - Mr President, the Irish people took a very important and historic decision last weekend: a very important decision for Ireland; a very important decision for Europe. The Irish people, by a resounding majority, recognised the importance of the Lisbon Treaty, a Treaty that offers a more democratic and effective Europe, a Treaty that gives us the right platform to deliver the modern, successful European Union our citizens wish to see.
The Treaty now has the democratic endorsement of all 27 Member States. All the Member States of the European Union, by parliament or by popular vote, have approved the Treaty.
This is indeed a major achievement. It shows how the enlarged Europe is able to share a vision for our future and a determination to move forward. It was decided democratically. Now what we need is the ratification procedures to be concluded.
I am pleased to see that President Kaczyński of Poland will be signing very soon. As he has always said to me, he will be ready to do it when the Irish have voted 'yes'. This is indeed very good news.
Of course, we have to see the completion of the process in the Czech Republic. We need to respect the constitutional proceedings in that country, as we have done in other countries, but once these procedures are concluded, I see no reason why proceedings cannot be concluded swiftly.
This is important for Europe as a whole, but it is particularly important for the Commission. I want to see the new Commission in place, a Commission in accordance with the Lisbon Treaty, and I want to see it in office as quickly as possible. A long period with a caretaker Commission is in nobody's interest. I am ready to start the formation of the next Commission as soon as the Council is ready to clarify the legal basis definitively, and also to nominate the High Representative who will become Vice-President of the Commission.
I appreciate all the efforts made by the Swedish Presidency, and personally by Prime Minister Reinfeldt, to reach a swift conclusion to all these processes. The initiative that Prime Minister Reinfeldt took today at a meeting with me and with you, President Buzek, and the video conference with Prime Minister Fischer, was a very good and useful initiative.
I also know that this Parliament has worked tirelessly to promote the Lisbon Treaty. Parliament and Commission have worked hand in hand to explain why it is the right treaty for Europe. I am proud of the role that the Commission played in giving the Irish people the information they needed to make up their minds.
Now that we have a real probability of having the Lisbon Treaty finally ratified and the whole process completed, we can turn our attention to the work to implement the Treaty. I would like to take this occasion to highlight four areas where we are working hard to ensure that we can hit the ground running when the Treaty comes into force.
One of the most important and the most complex has to be the innovations regarding the European External Action Service. We have been working hard to think through some of the practical details of how we can make the European External Action Service a real success. This work will now accelerate and, in the same spirit as the remarks made just now by the Swedish Presidency, I want to state the European Commission's determination to work with Parliament to achieve that objective.
I know that Elmar Brok has been leading on this subject here in Parliament. I understand that you will debate this at the next plenary. This is excellent timing since this will take place shortly before the same question is discussed at the European Council. I think that report is an excellent basis for discussions between our institutions, and I welcome the strong Community spirit that inspires the report. This is exactly the spirit that I will uphold in the preparation for the important innovation that is the European External Service.
Another point is comitology. It is an important aspect of how the European Union does its business. The Treaty of Lisbon introduces new rules making the system more rational and transparent. We need to fix exactly how the new system should work. But let me be clear: many of these decisions are of great political importance and deserve proper democratic scrutiny and real political ownership. So we need to maintain the strong role played by Parliament today.
Another important democratic element is the new mechanisms to allow national parliaments a direct say on subsidiarity. We need to put these mechanisms in the broader context of the excellent relations with national parliaments built up by the Commission, and indeed the European Parliament, over the last few years.
Finally, I would like to mention the European Citizens' Initiative. This is one of the most striking innovations on the Treaty's democratic agenda and one on which this Parliament has already worked in detail. Margot Wallström has been leading our work in developing a green paper to launch a consultation as soon as possible, with the goal of seeing this opportunity in citizens' hands within a year of entry into force.
When I spoke to this Parliament last month, I set out what I saw as the greatest challenges and the great opportunities facing Europe today. With the Lisbon Treaty, we will have the right springboard to help us make those goals a reality, and I am sure that with this constructive partnership between our institutions, we will make it a success. That is the commitment of the European Commission.
President Barroso, thank you for your speech, and for your readiness to cooperate in the implementation of the Lisbon Treaty.
The cooperation between Parliament and the Council during the videoconference with Prime Minister Jan Fischer of the Czech Republic was also excellent, so thank you once again, Prime Minister Fredrik Reinfeldt, for organising that video conference.
Mr President, ladies and gentlemen, with their frank and resounding 'yes' last Friday, the Irish not only said 'yes' to the Treaty of Lisbon; above all, they said 'yes' to Europe as an area of solidarity and shared values. They expressed their deep attachment to a Europe that influences globalisation without suffering it, a Europe that shares with its partners its choice of society and its choice of a social market economy.
On behalf of the PPE, I am delighted at this vote, which shows that, when a nation is consulted on what really matters, such as the principle of belonging to the European Union, it replies to the question put to it and does so with conviction.
On Friday, our Irish friends answered the question of whether they were in favour of the Treaty of Lisbon and, if not, whether they were prepared to question their country's membership of the European Union. They gave an unequivocal and resounding yes to this question. That proves just one thing: that Europe is seen for what it is, namely a protective element, a reassuring zone of stability, peace and the rule of law.
I believe that the Irish vote will have an important impact on the way in which we build Europe, especially in the months to come, inasmuch as it proves the deep attachment of our peoples to the values which Europe represents. The Irish vote encourages us in our European action and, at the same time, it links us. It encourages us, because this is the first time in a long time that a European nation has expressed with such force its will to participate in the European adventure despite - or rather because of - the crisis. It also links us, inasmuch as we have an obligation to satisfy the demand for solidarity which was largely behind the Irish 'yes'.
This is precisely, to come back to the European institutions, what the Treaty of Lisbon will allow us to do. This treaty will allow Europe to be more efficient by making the unanimous vote, which is often paralysing, the exception, and the majority vote the rule.
It will allow it to be more identifiable by creating a standing Presidency of the Council to replace the current revolving Presidency and will give greater weight to our High Representative for foreign policy. Europe needs one face, both for our fellow citizens and for our international partners.
Finally, the Treaty of Lisbon will make Europe more democratic, by giving far greater weight to this Parliament and also by giving the national parliaments and the citizens a greater say in European affairs. On Friday, the Irish were the last nation to express a positive view on the Treaty of Lisbon. All the other nations have already done so, either directly or via their respective parliaments, including in Poland and the Czech Republic.
I therefore call on the presidents of these two countries to proceed without delay with formal signature of the Treaty, so that the 27 can move forward and implement it by no later than the start of 2010.
May I say in particular to President Klaus that the 67% Irish vote should encourage him to sign the treaty when the time comes. On behalf of the PPE, I call on him to behave responsibly, as I am sure he will.
The time has come for Europe to set institutional questions aside and dedicate itself to what really matters to the 500 million Europeans: the social market economy, energy, the climate and security.
My thanks to Mr Reinfeldt and Mr Barroso for their proposals. You can count on the PPE to help work progress quickly.
Mr President, we are discussing the result of this referendum. A great deal has been said about the institutional aspects and I have nothing to add to what Prime Minister Reinfeldt said. I think it is a good thing that he is not going to act hastily but has said that we are waiting, as we are not at the finishing line yet; we still need to go through the final stages of this ratification process before we can answer institutional questions.
Like the rest of us, Mr Barroso, you were very pleased. Your joy must have been a little dampened on Sunday evening, as the 382 votes that you received included 55 votes from members of a group whose objective it is to prevent the Treaty of Lisbon entering into force. When you are rejoicing over Lisbon, you need to bear in mind that you were supported by people who want precisely the opposite of what you are striving to achieve. Think about that, and let us base your majority on a pro-European majority in this House.
(Heckling)
When we talk about the result of this referendum, Mr President, it is, however, about something quite different. It is not about institutional games that are now to be played. It is not about how majorities in this Parliament are made up, but about something much more fundamental and that is what we need to say to the President of the Czech Republic. The 27 Member States of the European Union have a total of 500 million inhabitants. China has 1.3 billion inhabitants. India has 1.1 billion. These two countries together represent a third of the world's population! These countries now sit round the table in the G20 talks. The largest EU Member State involved in the G20 sits there representing an economic potential of only 82 million people.
There are two options open to us. The Treaty of Lisbon is not - as Mr Klaus has claimed - about making the Union a strong force against the Member States, but about something completely different. It is about making the Union a strong global partner in order to strengthen the individual Member States. That is the explicit goal of the Treaty of Lisbon. This treaty, on the contrary, serves the interests of the small Member States of the EU in particular. A country with a population of 10 million - let us take your country for example, Mr Barroso - compared with Brazil, Portugal no longer has the position it had in the 19th century. It is clear that, in the 21st century, Brazil is the stronger country. Like all European states, Portugal needs the Union so that we can be strong together. When it comes to climate change, the financial crisis, global disease control, when it comes to combating hunger in the world, securing peace, preventing wars over resources, then Europe will only be able to endure as a unified bloc and it will founder if it splits into its individual parts.
That is why the question that we must put to President Klaus is this: in weighing up the responsibility that he is taking on, is it possible for an individual - who admittedly is making use of his constitutional right, that I cannot argue with - to be able to shoulder this responsibility alone when all of the other governments and parliaments, and now also 67% of the people of Ireland who have said 'yes', are of a different opinion?
We need to ask Mr Klaus a question. Is he fully aware that this continent has reached a crucial turning point, in other words, it is decision time with regard to whether unity makes us strong or whether going it alone will weaken us all. That is the crucial question.
So, yes, it was a good day for Europe, and the day on which this treaty is finally ratified will be an even better day. Mr Klaus should accept his historic responsibility and sign this treaty.
on behalf of the ALDE Group. - Mr President, last Friday was a really historic step: 67% of the votes. You can change all the constitutions in Europe with a two-thirds majority; I think a two-thirds majority is also necessary in Sweden.
We have to thank Brian Cowen. I also especially thank Pat Cox, who did a great job, and all pro-Lisbon Irish MEPs because they conducted a tremendous campaign in favour of the Treaty. So I am happy. The reason is that we started this whole exercise in the aftermath of the Nice Treaty, with a declaration in Laeken, and it has taken eight years - so I promise not to restart this whole process, Mr President.
With this Irish 'yes', all the citizens of Europe, directly or indirectly, by a referendum or by their parliaments, have said 'yes' to the Lisbon Treaty. That was also a message to the Eurosceptics who were always saying 'no - the people are against Europe, against the European institutions'. Sixty-seven per cent of the Irish population: what we saw on Friday is a clear message to the Eurosceptics.
We have to ask everyone to take his or her responsibility so the Lisbon Treaty can enter into force as quickly as possible. Now is the time to bring this process finally to an end. With this Irish 'yes', we know that the Lisbon Treaty will be brought into effect; we know that, because it was the last hurdle. However, we do not know when it will come into effect, and I think that is the problem we have to discuss this afternoon. What do we do in the meantime?
We know that we have to wait until the Constitutional Court of the Czech Republic has spoken. As you said yesterday in Le Monde, in the worst case scenario, we still have a few months to wait and I think that nobody in this House can tolerate the fact that the Union will be a lame duck in the months to come. We can accept that the Commission will be dealing with current affairs because after 31 October, it should be dealing with current affairs. We need action and we need action urgently. Therefore, Mr Reinfeldt, President of the Council, my invitation to you is to initiate, as fast as possible, the procedure for the nomination of the Commission.
Three weeks ago, we voted for the President of the Commission with the argument that the current crisis does not allow us to postpone a decision. That was your argument. So the same argument applies now to the nomination of the Commission. It is not necessary to wait: a new Commission is possible with the present treaty, with the present status for the High Representative and then, once the Lisbon Treaty is ratified, you can smoothly install a High Representative with another statute and a President of the Council. There is really no reason to wait to proceed with the Commission.
This was also the aim of the President of the Commission if I understood him correctly when he spoke a few minutes ago. I fear that I hear you saying 'No, I am waiting; I am waiting because I want a global package, a global package including the President of the Council'. I say that is not a problem: prepare your global package. Prepare it now, and the decision on the Council President can be as political as the decision that you took on Mr Barroso the first time. You presented him as a candidate by a political decision, not a formal decision, because we asked to formalise it afterwards. You can do exactly the same with the President of the Council and then, once the Treaty is ratified, you can formalise the whole package. Then you change the statute of the High Representative: he becomes Vice-President of the Commission. At the same time, the political decision that you take on the President of the Council now can be put into practice; you can then formalise it.
That is the best way, the best pressure that you can put on those other countries that have to sign: formalise it, because they know that we want to go forward. And we still do not have to wait for several weeks and months. In any case, you have said that there is no time to waste. I agree with you: there is no time to waste with this current economic and financial crisis.
Put the Commission together now, as fast as possible. Convince your colleagues in the Council and take your decision on the High Representative on the basis of the present Treaty. Pick one of the candidates - I have seen there are enough candidates - for the President of the Council and go forward with it.
Mr President, ladies and gentlemen, I think that we have to learn a clear lesson from what happened in Ireland.
The Irish, as Guy Verhofstadt said, returned a 67% vote, which is a large majority, because reality caused them to see clearly. The reality of the crisis, first of all, in which they felt that they needed Europe. However, they also felt that this vote actually implied - as Joseph Daul rightly said - that either they said yes or they started an exit process. What needs to be understood is that referendums in Europe only make sense if they have consequences. If it is a game, a whim, you can say no, but it is business as usual. So you react depending on your mood.
I believe that the debate on Europe needs to continue. We need to arrive at a European referendum, where all Europeans vote on the basis of a qualified majority and those who say no need to say if they respect the vote and are staying in or if they are out. If the English believe that this remark is directed at them, they are not wrong, because we need to put a stop once and for all to a Europe which can be the victim of blackmail. A democratic space cannot live with blackmail and if we do not manage to resolve this problem, I think that the European democratic space will not work.
The second thing which we need to understand clearly is the situation we are in. Guy Verhofstadt said two or three things on this subject, but what frightens me is that, for Mr Barroso, there has been a public debate. We did not win, we lost, that is life, but there was a real public debate. Then there was a confrontation and the majority won.
Mr Schulz, you should not always point the finger at others. If all the socialists had voted with us against Mr Barroso, there would have been no majority. That too needs to be said; you cannot just say one thing or the other. That is life; that is how it is. Yes, it is true, Martin, you like blaming others, but once in a while, the social democrats should take responsibility for their defeats, otherwise we shall never win.
I should like to say something now about the process and here I disagree with you, Mr Reinfeldt. We are going to have a President of the European Council. I do not want this to be a coup d'état. All of a sudden, at the last minute, you are going to propose someone and, within a week, the decision will have been taken. I think that Europe is entitled to a public debate, that all the states should be entitled to give an opinion on your proposals. Be it Mr Blair, Mr Balkenende, Mr Jean-Claude Juncker or Mr Guy Verhofstadt, I think that we are entitled to a public debate. It should not be the governments which decide on the President of Europe, behind closed doors, at the last minute.
The reason I say this is because everyone knows that, today, public opinion is not in favour of Mr Blair, everyone knows that it is unfair for Jean-Claude Juncker not to have a chance simply because Mrs Merkel and Mr Sarkozy are against him. That is not a public democratic debate. We need to put everything on the table and then you decide. The same thing applies to the High Representative. Put your proposals on the table.
I have one thing to say to you. Mr Barroso is correct and Mr Verhofstadt is correct in this instance. You made us elect Mr Barroso by saying that it was urgent and now you are going to have a 'lame duck' Commission which will just keep going until a decision can be taken. It all depends on the Czechs.
However, there is another consideration. We proposed extending the entire Commission, including Mr Barroso, precisely so that it would be able to conduct the negotiations for Copenhagen on a full-time basis. I think it unacceptable not to launch the Commission procedure straight away, by putting the names on the table. Mr Verhofstadt made a good proposal: if the Czechs do not state their position, then the Czechs will have no commissioner, because under the Treaty of Nice, the number of commissioners will have to be reduced. If the Czechs state their position before the end, things will be done within the framework of the Treaty of Lisbon and they will have a commissioner. Everything needs to be put on the table.
To close, I should simply like to say one thing. We should continue the debate after the Treaty of Lisbon. The Treaty of Lisbon is not the end of the story. The constitutionalisation of Europe cannot stop with the Treaty of Lisbon. If we do not have the courage to continue this debate once the Treaty of Lisbon is in place, I think that we shall miss a serious rendezvous with history, Europe's rendezvous.
on behalf of the ECR Group. - Mr President, I spent most of my early political years fighting against dangerous individuals like Mr Cohn-Bendit. I really was quite alarmed a moment ago that I was actually agreeing with one or two bits of his speech, and I was only saved by the fact that in his final remarks I was able to be totally opposed to him again. I want to be quite consistent about my position, speaking as leader of the British Conservatives in the European Parliament. For those of us who support the principle of the nation states coming together to cooperate freely in Europe, the progress of the Lisbon Treaty perhaps should not be such a cause for celebration today.
The tragedy of our Union is that, through too many people's eyes, it has become an elitist project, pushing its ideology onto an increasingly sceptical public, according to Eurostat information. You lose one referendum so you call another to get the result you want. If the term 'constitution' proves unpopular and unacceptable, it is given a fresh wrapping so that past rejections can be ignored. If the promised referendum looks unwinnable it is cancelled without apparent shame or embarrassment. In the UK, all political parties, including a government in office, pledged the British people that they would be consulted on the future of Europe. The Socialists and the Liberals reneged on their promise. Such political tricks may secure short-term advantages but we should regret the fact that the peoples of Europe have hardly had their faith in their politicians enhanced by such cynical manoeuvres.
We in the ECR want a Europe built on the secure foundations of popular support and the democratic legitimacy offered by the institutions of its nation states. But the Lisbon Treaty is, in our view, still a step in the wrong direction. By opening the door to a supranational foreign and security policy, by giving more power to European institutions and abolishing national vetoes in policy areas crucial to our states, the Treaty takes a dramatic step towards the superstate feared by many. The peoples of Europe do not want a Union of ever closer centralisation, a Union that increases its powers at the expense of its Member States, a Union which is remote from their daily concerns. However, they do want a Europe of diversity, a Europe where the different cultures and ways of life combine, where added value can be achieved. They want a reformed Union, a more accountable, transparent, democratic Union which delivers value for money in those areas in which it has delegated responsibility, a Europe closer and more relevant to the people.
The Lisbon Treaty has therefore been a missed opportunity. I served in the Convention following the Laeken Declaration, which I much supported, a Convention which drafted the original constitutional text. I know the details well, the good points as well as the bad. The UK Conservatives have been consistent. We believe that the Treaty as it has turned out will not take things forward in the interests of the people. And we in the ECR will continue to fight for our vision of the European Union, a vision in tune with the hopes and aspirations of the peoples of Europe. We will continue to argue for a European Union fit for the purposes of the future, not the past, and for a European Union which rests securely on the support of its peoples and not only the priorities of any elite. We should all reflect on that.
Mr President, ladies and gentlemen, my group has always advocated mandatory referendums on the Reform Treaty throughout Europe. Voters in Ireland were the only ones with the opportunity to make their decision directly a year and a half ago. If we want the people to decide, then we must accept the result, even if we do not like it.
The government in Ireland went against the principle of democracy and conducted a second referendum, partly as a result of pressure from other Member States. Now they have the result they wanted. We on the Left abide by the principle of democracy, but our concern over the political orientation of the EU remains. The number of 'no' votes in Ireland indicates that we are not the only ones with this concern.
Our three main points of criticism are, firstly, that the previous policy of liberalising the financial markets, tax competition, decoupling of financial policy from economic policy and the dismantling of the social state contributed to the economic and financial crisis. As a result, this policy has led to an increase in poverty and inequality in Europe. Other than declarations of intent, very little has happened so far in terms of the regulation of the financial markets. On the contrary, while the unemployment figures are rising, the big banks are once again expecting large profits. The Treaty of Lisbon will continue this market economy policy with free competition. This is something that we cannot support.
Instead, we call for a fundamentally different approach to tackling social challenges. Our aim is the introduction of a social progress clause with minimum wages applying throughout the EU - the same pay for the same work in the same place. We must combat wage dumping.
Our second point of criticism is that the call for the Member States to gradually improve their military capabilities is incompatible with the aims of the Left, as is the entrenchment of a European armaments agency in primary European law. We will not support global military missions in order to assert our own interests. We do not want this kind of treaty; we want a treaty of disarmament rather than armament. It is paradoxical to be referred to as an opponent of Europe for this reason. Anyone in Europe who is in favour of armament is classed as a friend of Europe, but anyone in Europe who is in favour of disarmament is classed as an enemy of Europe. That is politically absurd!
So, the referendum in Ireland has taken place and, even if it did not turn out exactly as we would have wanted, we on the Left will continue to work to achieve more direct democracy in Europe.
on behalf of the EFD Group. - Mr President, well, it is all terribly simple really, isn't it? We have had one vote against the Treaty in Ireland and one vote for the Treaty in Ireland, so if we have any sort of sporting sense, we ought to make this the best of three; but the difference is that with a third referendum, let's make it a free and a fair referendum. Because what has happened in Ireland most certainly is not that! In fact, I hope you are all very proud of yourselves because what you have done is you have taken the littlest boy in the playground, got him into the corner and given him a good kicking. This is a victory for the bully boys; it is a victory for big money and a victory for bureaucrats. The whole thing was a travesty!
(Heckling)
Oh, so you respect this vote, do you? You did not respect the last vote, did you? The European Commission poured in millions of pounds of taxpayers' money - well, pounds or euros, it doesn't matter, though it does in our case because we have still got the pound, thank God! - you poured in millions. Something like a factor of between 10:1 and 20:1 was the outspending of the 'yes' side to the 'no' side. The Referendum Commission in Ireland did not do its job, did not tell the Irish people that of course, the Lisbon constitutional treaty has profound impacts on their own constitution; and, perhaps worst of all, the Broadcasting Commission in Ireland changed the rules, so there was not equal coverage for the 'yes' and the 'no' sides. The whole thing was an outrage. But what they did campaign on, what you all campaigned on, was 'Vote 'yes' for jobs'. That was what it was all about. Well, hot off the press, folks: Aer Lingus have laid people off today and Intel, the people who put EUR 400 000 into the 'yes' campaign, have laid off 300 people today. One thousand, five hundred and fifty jobs have gone since Saturday; the only jobs that were preserved by the 'yes' vote were the jobs of the political class.
I suspect that it is all over. I suspect that for Ireland, their period of independence will be a very brief one in their history. I do not think that President Klaus will be able to hold out, I hope that he does; he is a fine and brave man. But it looks like we have got the victory of bureaucracy over national democracy. In historical terms, I think Britain now finds herself very alone, perhaps as she was back in 1940, but...
(Mixed reactions)
...there is a real debate, there is a real debate here. What is the point of having a Conservative Prime Minister if Mr Blair becomes the overlord? What is the point of a Foreign Secretary if we have got an EU foreign secretary with his own diplomatic service? What is the point of any of it? As far as I am concerned, this Irish referendum begins the real debate. There is no more pretending: if you want national democracy, you cannot remain a member of this European Union, and we will campaign for Britain to leave and to leave as soon possible.
Mr President, yesterday I asked Mrs Wallström, the Vice-President of the Commission, whether the Lisbon Treaty was essentially the same as the Constitutional Treaty that it replaced. She said the changes were those required by the British Government and they involved changes in names and symbols. She did not use the word 'only' but she might easily have done.
The Constitutional Treaty had already been rejected by the electorates of France and the Netherlands, and the United Kingdom was due to hold its referendum. It would certainly have resulted in a rejection. It is clear that the replacement of the Constitutional Treaty by the European Reform Treaty was carried out at the request of the British Government to enable them to renege on their pledge to hold a referendum.
The substance would remain the same, but the names and symbols would be changed as part of a thoroughly dishonest claim that the treaties were different and a referendum would not be necessary. How can anybody dare to call this trickery and this dishonesty any kind of democracy?
President-in-Office of the Council. - Mr President, first of all, I would like to thank the group leaders for their comments. I see that many of them want to see some haste in this process, and I can understand that.
I think we should be clear that we are moving into more or less unknown territory. If you look at the legal ground, it was actually foreseen that the Lisbon Treaty should already have been in place from 1 January this year. We are now trying to act flexibly in a new situation arising from the situation in Ireland but also in other countries.
It is often true in Swedish debates that when you make your point you make a reference to democracy. That is good. That is also what I am trying to achieve here. If a new Treaty is to come into force, it is very clear that it has to be ratified by the 27 Member States. That is what we need to have in place and that is why I am so precise in saying that we are now at number 24. There are three countries still outstanding, and the longest wait will probably be for the Czech Republic.
Once the 27th country has ratified, we will move on. Ireland has not ratified. It needs parliamentary ratification before the process is complete. You might say this is easy but you have to be thorough, so you never know. When we have all 27, then the package is clear and we will move over to the Lisbon Treaty.
In doing so, it is also very important to say that all the Treaties we have been discussing have come about by balancing different views, and it is pretty clear that I and others present here need to follow these Treaties. It happens very often that you do something else that is not in line with the Treaties. That is what we are trying to achieve here with the Swedish Presidency.
That is why I am telling you we will try to act quickly on a situation which, at the moment, actually lies in the hands of a Constitutional Court in Prague, Czech Republic. When they give their say as to whether they are going to take up this complaint or not, that is when the Swedish Presidency will give its next reaction to this process. That is democracy at work, because we are following the Treaties precisely and the reactions from these different countries.
My message to you is that with this clear majority, we have to get the Lisbon Treaty in as soon as possible because we believe this will get us a better functioning Europe, but I will do this thoroughly. I will follow the Treaties and also respect the fact that all 27 Member States must ratify before we can make that move.
Thank you very much for your comments, and thank you for your support.
President of the Commission. - Mr President, I will just make some comments on the comments made by the group leaders, and I thank all of them for their contributions. These institutional issues of transitions between two treaties are very difficult from a legal and political point of view, and they require wisdom from all institutions. Of course, we would like to have the new Treaty approved as soon as possible. The majority of Members of this Parliament want it, all the governments want it, and the Commission certainly wants it.
The point is, as the Prime Minister has just pointed out, that the Treaty will not be approved before the end of the mandate of this Commission. The Commission's mandate lasts until the end of this month, so we will inevitably have a period where the Commission is a 'caretaker' Commission. That is why I think Parliament took the right decision some time ago in already deciding on the President of the Commission, because that gives the President of the Commission the authority, the political authority, to represent the Commission in very important international obligations. That was a wise decision of the European Parliament.
The important point now is to see how to deal with this transition. Today we have discussed this in the Commission, and our opinion in the College is that we should, if possible, already bring in the new Commission under the Lisbon Treaty. That is our opinion because this is the Treaty we want; this is the Treaty which gives you, Parliament, more rights in terms of the formation of the Commission itself. For instance, the High Representative will be Vice-President of the Commission, and so you will vote on the High Representative. That will not happen if we implement the Nice Treaty, and so it is our opinion that we should, if possible, bring in the new Commission under the Lisbon rules. But that, of course, is a question of wisdom and of timing as well. We have, in the past, namely in the first Commission that I took part in, also started with a prolongation of the previous Commission for three weeks.
So the question is: how long does it take? And that is why I stated very quickly - and Prime Minister Reinfeldt knows what I think about it - that it is one thing to wait for some weeks and another thing to be waiting we do not know until when. That is a question of judgment, political judgment, and I hope the European Council will take the right decisions based on the information we get from our Czech partners. This is the question which has to be decided in the European Council at the end of this month.
Certainly we do not want - I think it is in nobody's interests - to have a Commission that is without full legal competences. It is not in the interests of the Commission and I am sure it is also not in the interests of the European Parliament. That is why I have said I am ready: I am ready to start the formation of the new Commission as soon as we have the legal clarity and the European Council starts the process. For that, I need the Council to take some decisions. I need the European Council to propose a High Representative because the High Representative, according to the Lisbon Treaty, has to be approved by the President of the Commission as Vice-President of the Commission.
Regarding some comments, I want to underline certain points, and to reassure some Members of Parliament. Some of you said that there will be a 'President of Europe'. I am sorry: there will not be a 'President of Europe'. If we have the Lisbon Treaty, there will be a President of the European Council: it is different. There is a President of Parliament, there is a President of the Commission, and there will be a President of the European Council. It is important to underline that point because sometimes, I think there are ideas about certain dérives institutionnelles, and I will not accept, and the European Commission will not accept, the idea that the President of the European Council is the President of Europe, because it is not in the Treaties.
(Applause)
It is not in the Treaties and we will have to respect the Treaties. We have to respect the institutions. There is a President of the European Parliament; there is President of the Commission. If we have Lisbon, there will be a President of the European Council.
It is very important to understand that all our decisions have to be taken in the framework of the current treaties. That is why I now believe that, as soon as the Czechs verify their situation, we should move forward. That is why I think we should work on those points I made before, from the Citizens' Initiative to the External Services, with that spirit of cooperation between all institutions so that, when the decisions are formally taken, we can implement with determination everything that the Lisbon Treaty brings, which I believe is more accountability, more democracy and more efficiency for our Union.
Mr President, as the first Irish person to speak in this debate, may I thank colleagues for their kind comments about the Irish electorate. I also note the people who have been thanked here so far. I would like to point out that two people who played a stalwart part in this campaign in the 'yes' vote and put their countries' interest before their own party political interests - Mr Enda Kenny TD, leader of Fine Gael, and Mr Eamon Gilmore TD, leader of the Labour Party - have not been thanked. They did more than anybody else selflessly to ensure that this campaign was carried and I want that acknowledged on the record here today.
The Lisbon Treaty process in Ireland demonstrates that when we make the effort to bring people with us, they are prepared to respond to leadership. The European project remains the best hope for the people of Europe and elsewhere for a peaceful and prosperous future. We cannot assume that people will appreciate its benefits. We have to be as open and as inclusive as possible while explaining these benefits to them. Enlargement has not blunted the project. Rather, it has enabled us to let others share in its benefits. There is indeed unity in diversity.
Some people in Ireland were unsure of the contents of the Treaty; others were concerned about abortion being forced on a Member State, about neutrality, about the loss of the Commissioner and about the potential for the country to lose control over its own direct taxation policy. The Irish Parliament, through a special committee, identified the concerns of the people following the first referendum and the government got guarantees on these matters from our partners and, crucially, the change in relation to the future composition of the Commission.
That was democracy in action at every level. The reason the Irish Parliament had a right and a duty to do what they did is that the sovereign people of Ireland gave them that right and duty. From the high turnout and overwhelming 'yes' vote, it is clear that the democratic will of the people was served.
Mr President, I support what you said about concerns among some of our peoples. Let me now raise one issue which I feel needs to be raised. Some people in Ireland and elsewhere believe that the EU is becoming a cold place for Christianity in particular, and religion in general. I have to say that I personally have experienced disrespect from people here who see themselves as fair-minded and liberal, but who are anything but that when it comes to trying to see things from the point of view of people who have religious belief. I respect those who do not have religious belief, but I fully expect them to reciprocate that respect. That is what the whole EU project is about. I repeat: unity in diversity. The second Irish referendum shows what can be achieved when we are truly inclusive. I put these words out there for those who have ears to hear, and for posterity.
Let us now move to complete the ratification and then to deliver on the promises that Lisbon contains of greater democracy and transparency, a coherent role in the world, applying the same tolerant and inclusive principles in our dealings with other regions of the world, especially the poorest parts, as we must apply internally.
Mr President, when we last debated this issue, I predicted that the Irish electorate would reject the political circus comprising Gerry Adams, Nigel Farage and Joe Higgins. I am happy to say that I called it correctly.
The Nigel Farage bombast, it has to be said, did add to the gaiety of the Irish nation for a while, but of course the contempt that he holds for Irish democracy oozed from every pore of his body here today. His manoeuvrings to get the Irish electorate to get Britain to leave the EU demonstrated, I believe, his poor grasp of the shared British and Irish history.
More importantly, the Irish electorate have overwhelmingly declared that our future is with Europe, that Europe is good for Ireland and that Ireland has a positive contribution to make to the development of the Union. I am hopeful that all Member States will have ratified the Treaty within a short while and that the institutional and democratic and social reforms can be implemented without further delay. The world needs a more effective Union to ensure that we can vigorously pursue the objectives of sustainable development - economically, environmentally and socially.
I want to make it clear to you, President Barroso, and to you, Mr President-in-Office, that the peoples of Europe are demanding action from the Union. They no longer need to be persuaded that we need global as well as domestic solutions to the problems we face. What they want to see is the action to actually begin to deal with these crises. They want tangible action, not rhetoric.
I do hope that we get a Commission which is effective, which is able, and capable, in particular, of shaking off the dead economic ideology which has brought us to the brink of disaster in Europe and, indeed, around the rest of the world. We must put in place the objective that we have outlined in the Lisbon Treaty: a social market economy which will bring jobs, which will bring prosperity, and which will bring a decent standard of living to all of our peoples.
Mr President, last week, the Irish people, by a victory of 619 000 votes, gave a resounding vote of confidence in the European Union project. I would like to thank the other 26 governments in Europe and the political groups in this Parliament who worked very closely with the Irish Government over the past 15 months so that the concerns expressed by the Irish people in the Lisbon Treaty I were comprehensively addressed.
This was a victory for the Irish people, not necessarily for the government or political parties. The Irish people overwhelmingly said that Ireland's place lies at the heart of the European Union.
(GA) The political parties that were in favour of the treaty worked together this time round to a greater extent than during the last referendum.
Civic groups such as Ireland for Europe and We Belong played a central role in showing the public that it was not just the political system that wanted the people of Ireland to vote yes in the referendum. Farming groups were strongly in favour of the treaty and they were very active in this campaign.
This is a major change from the last referendum, and it was clear to be seen.
The legally binding guarantees for Ireland in the policy areas of taxation, neutrality and socio-ethical issues clarified key concerns of the Irish people. I hope that the Treaty will now be ratified shortly, and I am pleased to hear the news from you, Mr President, about your country.
But I would have to say that the remarks made here this afternoon by Mr Farage from the UKIP party were insulting to the Irish people and we will not accept that. The Irish people are an intelligent, discerning electorate and they knew the difference between the last Treaty and this Treaty, that the protocols have legally binding agreement. Mr Farage, you and your colleagues will be pleased to know that your intervention in the Treaty meant about 3 or 4% extra for the 'yes' side. That is the respect that the Irish people have for you and your group.
(DE) Mr President, ladies and gentlemen, I, too, was very pleased and relieved on Saturday that the Irish people voted 'yes' with a two-thirds majority and thus, clearly no longer believe the erroneous statements and horror stories about a minimum wage of EUR 1.84, for example, and that they said 'yes' to this common Europe.
At last, there is a chance to work together in our foreign policy to achieve greater conflict prevention, greater protection of human rights and more democracy in all parts of the world, in other words, to have a stronger sense of the global responsibility that the European Union has. However, for this to actually enter into force - and some people have already said this - we need the support of all of the European Heads of State or Government in order to persuade President Klaus, too, to sign the treaty. And I mean all of them. I was outraged this morning to hear that one Head of Government, namely the Austrian Chancellor, Werner Faymann, had declared in an interview that, if President Klaus does not sign the treaty, he sees an opportunity for Austria, too, to hold another referendum. That demonstrates a lack of responsibility with regard to European policy. In this regard, I would ask the President-in-Office of the Council to make it clear to the Austrian Head of Government that we need to assume a common European responsibility. I would also ask the social democratic Members to make that clear.
We need everyone who is in favour of this common Europe to make it clear that President Klaus, too, must sign the treaty and that we do not need anything to undermine the process leading to the realisation of the Treaty of Lisbon. So let us have no 'Spompanadln' as we say in Austrian, in other words, let us not rashly pick up on something simply because it might be popular with the people. I consider that to be very irresponsible in terms of European policy and I hope that the Austrian Head of Government will retract his statement in this regard.
(CS) Ladies and gentlemen, it is not my intention to meddle in the internal affairs of Ireland and I acknowledge the right of Irish politicians to allow as many votes on this treaty as they see fit and, of course, I also respect the result of this referendum, just as I respected the result of last year's referendum, which produced an opposite result. I do not know which result has greater value or greater validity, and perhaps my Irish colleagues could advise me on this, but nonetheless, one thing that I can weigh up is how it looks from the outside and how the whole atmosphere surrounding ratification of the Lisbon Treaty looks from the outside and unfortunately, I have to say that the image is appalling. I lived the first 26 years of my life under a regime which did not allow free elections, where it was not possible to have free elections, and where there could be only one possible election result. I am very much afraid that the only possible or conceivable result regarding Lisbon Treaty ratification was and is 'yes' in the minds of many people in this chamber and elsewhere in the EU and they will not accept or allow any other result.
I also wonder why there is so much uproar and so much political pressure over the Lisbon Treaty since the EU would not fall apart or collapse without it, after all, but would carry on operating on the basis of existing agreements. In this case, I would say that we are witnessing a full-blown example of realpolitik or power politics which has little to do with a more democratic Europe or a better-functioning or more transparent EU and a lot to do with the new redrawn power relations in the EU. I say this without bitterness because I have been in politics long enough to know what realpolitik is, but let us at least not lie to ourselves.
Who will benefit from the Lisbon Treaty? It will be the European Commission, so I am not surprised that the Commission is a major backer. It will be the European Parliament, so I am not surprised that many in this chamber back the treaty. It will also be several of the powerful states in the EU and federalists in all of the groupings, be it the European People's Party, the Party of European Socialists or the Party of European Liberals. My biggest fear, however, is that an approach such as this, embodying as it does the principle of 'the end justifies the means', will turn against us all and that we will witness a counter-reaction in the years ahead and that the pressure to approve the Lisbon Treaty will provoke a backlash in the form of rising support for the real anti-Europeans, for extremists, xenophobes and anti-European forces, and that this will be a Pyrrhic victory.
(HU) I would like to ask my fellow Member a brief question, which is as follows: Do you think the fact that the Irish Government can call a referendum as many times as it wants is part of the democratic process? What is your view then on the news that the Austrian Head of Government is thinking of calling a referendum now on this issue for the first time? Do you also accept this as a sign of democracy or would you call it an abuse of power, as the speaker before you described it? Please could you answer this?
(CS) I did not come here to weigh up the actions of the Irish Government, the Austrian Government or any other government. I have not done that, I am not doing that and I will not do that under any circumstances.
(GA) Mr President, the people of Ireland have spoken. I accept that. Those who say that this vote was a 'Yes' to Europe claim that last year's vote was a 'No' to Europe. It was not. Ireland's support for Europe was not in question last year or this year.
The European Commission decided to spend a large amount of resources on a propaganda campaign about the advantages of the European Union directly before the referendum. This added to the belief that the vote was one of 'Yes' or 'No' to Europe rather than 'Yes' or 'No' to the Lisbon Treaty. I find this regrettable.
Every person in this room must now face the clear, tough challenge ahead, that is, to recognise that many of the concerns that came to light during the referendum campaign still need to be dealt with. People are particularly worried about salaries, about workers' rights and about public services, as well as about non-militarisation and the voice of the smaller states.
This time round, the people of Ireland were told that if they voted 'No' for a second time, Ireland would be left alone, isolated in the face of the economic crisis.
Those who supported the Treaty as a treaty for jobs and for investment should now provide the jobs and the recovery.
The promises which were made should not be forgotten as soon as the result requested by the Irish Government and by EU leaders was achieved.
(DA) Mr President, if you can tell one thing from the referendum that has taken place in Ireland, it is that, if you have a sufficiently substantial lack of balance between the 'yes' and the 'no' camps, if there is a sufficiently substantial lack of balance in the media coverage of an issue and if you ask the question enough times, it is absolutely possible to get a 'yes' result. If one of these preconditions is lacking, though, you will not get Europeans to give up more sovereignty to these institutions that we currently find ourselves in. That is the reality that we all have to base our positions on.
Another element of the reality - which, at least for those who support the treaty, must be a very uncomfortable element - is the method by which this treaty is becoming reality, and it is the only feasible method by which that is possible, namely in a climate of fear. A climate of fear of a new situation arising in the United Kingdom that would lead to the question being put to the British people. It must be uncomfortable to only be able to realise your visions in a climate of fear that the people of yet another country might be asked their view - that democracy might be allowed to speak again.
We heard the President tell Parliament earlier that the 'no' side will be respected. In all honesty, though, it is very difficult to see any respect for the 'no' side. We have heard that the symbols would be removed from the treaty - yet this whole Parliament is plastered in flags. We have heard that the anthem would be taken out of the treaty - yet the new Parliament was celebrated by playing Beethoven's 9th symphony. There is not much confidence being engendered for the guarantees that were given to the Irish electorate or to us, the sceptics. We would like to have confidence, but it is in very short supply.
Mr President, I would appeal to those who do not like the outcome of the Irish referendum to stop questioning the democratic procedures in Ireland. Ireland is a democratic state. It is an independent democratic state. The Parliament of the Irish Republic made a decision to hold a referendum; that referendum has been held. It was supported by 95% of the elected representatives in the Irish Parliament. So, please, you can have your criticisms of the European Union, but you have no right to question the democracy of my State.
Under the 'blue card' rule you must ask a question, not make a statement. The wording is very strict, and it is very important that this rule is respected.
(DA) Mr President, democracy, for me, means posing a question and then getting an answer. Democracy does not mean continuing to ask a question until you get the answer you had anticipated beforehand. If the Members of this Parliament, and if the members of the Commission and the Council are not, in fact, so afraid of the populace, why is it that there was only one country where attempts to prevent the holding of a referendum did not succeed? The governments and the institutions of the EU succeeded in preventing the holding of referendums in the other 26 Member States. That is not democracy.
(ES) Mr President, this Parliament is the palace of the imagination, the palace of dreams.
With their very strong vote, the people of Ireland are giving us the spirit and the strength to continue to prosper and to build a strong and, above all, federal Europe.
It is only by doing this that we will deserve the title of legitimate heirs of the fathers of Europe, through whose efforts we are all here today.
(DE) Mr President, ladies and gentlemen, the majority is happy and relieved. I expect the minority to accept the outcome.
The majority in 27 nations and in the European Parliament has repeatedly said 'yes' to the further development of the European Union. We can see a democratic majority and a blocking minority. This 'yes' of the democratic majority was the 'yes' of common sense, a 'yes' to a more democratic, more transparent European Union that is closer to its citizens, the 'yes' of positive pro-European thinkers and actors, a 'yes' to the strengthening of the European Union's position in the world and an important step in the right direction.
We still have a long way to go, because we need a common foreign and security policy in order to be a global player. We need to continue to further democracy, for example, by allowing the possibility of a European referendum, a uniform European right to vote and many other things. We have work to do now and we must not waste any time. I expect the Commission to expedite the reform of the dossier and to begin talks with the Member States regarding the commissioners. I expect the Council to provide clarity with regard to its position on this outcome. I also expect us, in Parliament, to improve our communications and dialogue with citizens and to provide them with better information.
We have clearly seen that the better the information, communication and dialogue, the larger the majority. Politicians who do not believe themselves capable of this are in the wrong place, as are politicians who hide behind referendums because they do not want to approach the citizens themselves and take any responsibility. The more the debate was focused on Europe, the larger the majority was. We say 'no' to the nationalisation of European policy and 'no' to national referendums on European matters, except with regard to the accession of one's own country.
(DE) Mr President, Mr Zahradil asked who will benefit from this. He thinks it is we parliamentarians. That may be the case, and it is not such a bad thing if, in a parliamentary democracy, the parliaments - it is, of course, not only about the European Parliament, but the national parliaments as well - benefit to some degree. However, it is, in fact, the citizens who will benefit if we are able to represent their interests in a stronger and better way.
Mr Schulz has already pointed out that we live in a changing world, a world in which China is strong, India is growing in strength, Brazil is growing in strength and the United States of America is still as strong as ever.
If we look at Washington today, we see that even the new administration is asking what Europe has to say about various issues, from Afghanistan to other matters. Do we have a clear statement and a clear language in this regard? If not, we will not be taken seriously.
Russia is always trying to play the EU Member States off against one another because that is, of course, more satisfying for our partners. To anyone who today is still fighting this treaty in the erroneous belief that it is a treaty that strengthens the European Union, I would say: those who fight this treaty are, in actual fact, strengthening our so-called partners or, if you like, our opponents.
It has already been said that, yes, we still have a few institutional issues to resolve, in particular in connection with the External Action Service. However, let us not attempt to conduct further institutional debates now. Our citizens want a clear and substantive answer. They want us to speak forcefully on matters to do with climate protection, security issues, financial regulation. In every single case, we can show that Lisbon brings improvement. However, our arguments must have substance so that people do not feel that the European Union is only concerned about itself, but can see that it is concerned about the interests of its citizens.
(DE) Mr President, I also had a question for Mr Karas that I will perhaps still raise. I will direct my question to Mr Swoboda - since Mrs Lunacek has already criticised our Chancellor, Mr Faymann, and his party colleagues. What is his position, as a social democrat, with regard to the suggestion by his national party leader and Federal Chancellor to hold a referendum in Austria?
(DE) Mr President, I do not think that we should be conducting an internal Austrian debate here, but one thing is perfectly clear and that is that there will be no referendum on the Treaty of Lisbon in Austria either. That is absolutely clear. The Treaty of Lisbon has been ratified and must enter into force as soon as possible. That is my, and our, opinion.
Thank you for answering the question, but, colleagues, I will read you the Rule because we must know about it.
'The President may give the floor to Members who indicate, by raising a blue card, their wish to put to another Member, during that Member's speech' - not later - 'a question of no longer than half a minute's duration' - a question only - 'where the speaker agrees and where the President is satisfied that this will not lead to a disruption of the debate.'
If blue cards are raised too often, then I will not give you the floor because it will lead to disruption of our debate. You must be aware of that.
Raise your card in time and only for questions that take half a minute; answers must not exceed one minute. These are our rules, and we must keep to them very strictly.
(DE) Mr President, one thing has not yet been properly appreciated here today and that is the fact that the positive referendum in Ireland was hardly the first positive referendum relating to the constitutional process that Mr Verhofstadt mentioned. We had positive referendums in Luxembourg and in Spain. This one was therefore by no means the first.
It is always amusing to listen to Mr Farage. Today, however, it was not amusing. The eurosceptics are indeed poor losers. The shock of a two-thirds majority really cuts to the quick. Today, for once, it was not entertaining to listen to you. It was also interesting to see how Mr Kirkhope turned in his seat, because the Tories are so close to this peculiar party in their views on European policy. I very much hope that at some point, that will change.
We have seen that there is democratic support in Ireland for the European integration process. Is there enough democracy in Europe? Is the democracy in Europe perfect? By no means, but it was a good day for democracy in Europe.
Now some people are complaining that Ireland was pressurised. Mr de Rossa said quite clearly that it was a sovereign decision by Ireland to hold another referendum. Let us remember how the European Union tried to boycott Austria when Jörg Haider came into power. That simply did not work. We cannot pressurise our Member States. They have the sovereign right to decide on these matters.
Others are complaining that Ireland only said 'yes' because of the crisis. Ireland experienced European solidarity during the crisis. That is a positive thing! We also expect European solidarity if homes stay cold in Bulgaria or Hungary because Russia and Ukraine are arguing about gas again. European solidarity is a good thing. When this is the result, I think it is a very good thing.
The treaty opens up new opportunities. There are a number of policy areas involved here - budgetary policy, policy in the judicial sphere, in relation to internal affairs - but the most important one for me is foreign policy. Even though Mr Swoboda said that we should not have any institutional debates, we need to have a serious debate on the European External Action Service. We must speak with one voice. This Parliament - and I would make this clear to the Commission, but also to the Council - wants a strong High Representative and an efficient European External Action Service. We want an EEAS with a broad basis, we want it to be close to the Commission and we want it to have access to all services, including the services of the Council Secretariat. That will be the litmus test - including in the Commission hearings. It will also be a litmus test for the future of European foreign policy in the 21st century, to ensure we are able to speak with one voice.
(FR) Mr President, something very simple is going to happen for our European Parliament with the ratification of the Treaty of Lisbon; we are going to have another 18 MEPs from 12 Member States of the European Union.
We have been prudent because, in March of this year, the European Parliament asked all the Member States to anticipate this result by stating, as the method of appointment, that the elections on 7 June would be the democratic basis for sending these additional eighteen MEPs.
Some Member States did so, like Spain and your country, Madam President-in-Office of the Council. Other countries, which nonetheless state that they are very content, as am I, with the result of the Irish referendum and are keen to see the Treaty of Lisbon implemented, have still not done their duty, as far as their own will is concerned, by stating their method of appointment.
Can we count on you, Madam President-in-Office of the Council, to ask each Member State at the European Council on 29 and 30 October to state the method of appointment of these additional MEPs under the Treaty of Lisbon?
The second thing that really shocks me is that everyone is talking about the grand ambitions of the Treaty of Lisbon, but it imposes an obligation on us in connection with one very simple thing: equality between men and women. This is a binding objective of the Charter of Fundamental Rights under the Treaty of Lisbon. I understand that, for the additional two posts which remain to be filled, the High Representative and Vice-President of the Commission and the President of the Council, only men's names are being circulated.
Your country, Sweden is a fairly exemplary country on this question. I expect you to take this extremely seriously. It is not possible for us to only have men in the four major positions of responsibility in Europe. It is not worthy of the Treaty of Lisbon, it is not worthy of Europe. I am counting on you to ensure that equality between men and women is respected at this level also.
(NL) Mr President, as Dutch football legend Johan Cruyff once said, all advantages have their disadvantages. The advantage of the Treaty of Lisbon is that it gives Member States rather more say and national parliaments more influence. The disadvantage is that it shifts the centre of power further towards Europe. Mr President, this is a disadvantage that must not be underestimated in this Parliament in particular. After all, over the last 30 years, we have seen power in Europe increasing in inverse proportion to the turnout of our citizens in the European Parliament elections. The transfer of more power to Brussels has gone hand in hand with a lower turnout in the European elections. If Lisbon enters into force, Europe must draw the following lesson: let the Union act pragmatically and let it repeatedly prove its added value. Only then can we gain the support of the European electorate.
Mr President, I oppose the Lisbon Treaty from a Left and Socialist perspective and reject the intervention of xenophobes and right-wing forces. What happened in Ireland in the referendum was not a victory for democracy. The Irish people were threatened by a major coalition - the political establishment, big business, most of the capitalist press and the EU Commission - that if they voted 'no', they would be economically isolated, they would be punished by the European Union and there would be a flight of capital and investment, and they were told that if they voted 'yes', there would be jobs, investment and recovery. All falsehoods.
The Irish Government's duplicity was shown by the fact that it asked the management of Aer Lingus to postpone until today, after the referendum, the announcement of 700 savage job cuts in Aer Lingus. The EU Commission intervened continually: interfered in the process. The three Presidents are not here, but I want their representatives to ask them for a reaction to the following scandal. Mr Tajani, EU Commissioner for Transport, spent a full day travelling around Ireland on a Ryanair jet with the Chief Executive of that multinational, campaigning for a 'yes' vote. He is the regulator of transport, supposed to protect consumers and workers. He is hopelessly compromised by going around with the chief executive of one of the biggest corporations supplying transport. What is your answer to that?
Finally, there is speculation that Mr Tony Blair will be the new President of the EU Council. Let us be clear. Mr Tony Blair is a war criminal. Under no circumstances can he be -
(The President urged the speaker to conclude as he had exceeded his speaking time)
I was interrupted unnecessarily, Mr President. I think you are in the chair, not the honourable Member here.
The point I wanted to finish with was that Mr Blair must not be appointed as the President of the EU.
(The President cut off the speaker)
I can see a blue card. I would like to point out to the Member raising the card that every time you raise a blue card, you prevent a Member whose name is on the list of speakers from speaking. At the Bureau meeting, I am going to try to change this provision, because we cannot permit a situation where Members whose names are on the list of speakers are prevented from speaking because other Members interrupt with questions - at the moment, a legitimate practice.
Mr President, I should like to ask Mr Higgins what would have enabled him to support the Treaty.
Mr President, the Lisbon Treaty provides for an intensification of the neoliberal economic agenda that has caused economic disaster throughout Europe with 21 million unemployed, an intensification of militarisation and the armaments industry, and more pressure for privatisation. There is nothing in the Treaty in that sense that a committed socialist could support.
We will support genuine initiatives that will stand for workers' rights within Europe, but when the Lisbon Treaty and the Charter of Fundamental Rights itself in fact institutionalise the judgments of the European Court of Justice whereby they find in favour of the exploitation of migrant workers by contractors supplying businesses across borders, how can we support that?
(FI) Mr President, I spent my childhood and my youth living next door to a communist dictatorship, the Soviet Union, and fear was ever-present. Finland, a small country, was right there. Nevertheless, we coped; we were independent. Now I am flabbergasted that only one end result is allowed in the European Union. Opinions can be expressed, there can even be disagreement, even eurosceptics are allowed, but the end result must be the same.
If you win by foul means, you have already lost. To use a football reference, let us remember Diego Maradona's handball incident. Who remembers the match between Argentina and England and what the result was at the end? It was won by foul means, was it not? Look where Maradona is now, he who won by foul means.
Finally, I want to say to Sweden, the country to hold the presidency, that you continue to respect the decision of the Swedish people, who voted against the euro. You did not reconsider the matter after a year, or two or even five years. In this case, however, it was just a year later. This is EU democracy and it will one day reap its just deserts.
(FI) Mr President, I too have lived in a small country, and still do. I would like to ask Mr Soini whether he does not agree that this is a case where Ireland showed its great strength as a small country, as it brought virtually the whole of Europe to its knees. This time, after a lengthy debate, Ireland, a small country just like Finland, sought protection in the European Union, and it wants to help strengthen the EU. Are the European Union and the Treaty of Lisbon not all about the protection of small countries?
(FI) Mr President, this is a bad agreement for small countries. It will weaken Ireland's voice, Denmark's voice and Finland's voice in the Council of Ministers. The big countries will gain in strength.
I love Ireland; I have been there 20 times. I became a Catholic in Ireland. It is not about that. I am just sorry to see such a massive landslide. First there were 53% against and 47% in favour. This time the result was 67% in favour and 33% against. What happened and why? I maintain that it was fear. I wish Ireland and the Irish every success and may God bless them.
(Liisa Jaakonsaari commented without using the microphone)
(HU) Ladies and gentlemen, first of all, I would like to thank the people of Ireland, especially every one of the 600 000 brave Irish people who rejected the dictatorial Treaty of Lisbon and joined the battle for democracy in Europe. Anyone who is pleased with the outcome of this repeated referendum will also be pleased with the death of democracy and the dictatorship of globalism. European politicians should not be supporting the dictatorship of globalism, but be dealing with the real issues: how to eradicate unemployment, halt mass immigration, and have the discriminatory and inhumane Beneš Decrees and the Slovak language law repealed. I also call on every colleague and fellow Member to support the aspirations for autonomy of the largest disenfranchised minority in Europe, the Hungarians living outside Hungary's borders. Jobbik's representatives can only support a European Union founded on national traditions. Thank you very much.
(RO) We are delighted that the referendum held in Ireland has confirmed a resounding victory for the supporters of the Treaty of Lisbon. We must congratulate, while also thanking, those who campaigned for the 'yes' vote in Ireland.
This vote represents the decision of Ireland's citizens to continue the process of developing the European Union. They have made it possible for us to envisage in the future a time when the European Union will speak with a strong voice in any discussions with major global powers. This voice will be speaking on behalf of the 27 or more Member States.
The subject of a new basic treaty was first discussed in 2002. Last Friday marked the end of the process for adopting the new treaty. My reason for saying that it marked the end of the process is because I believe that Europe's citizens have expressed their opinion, either directly or indirectly. Poland announced that it is going to ratify the Treaty immediately. There is still just one person left who believes that ratification of this Treaty must be blocked, even when the parliament of the country he is leader of has ratified it. I hope that the president will take into account the wishes of the citizens of all 27 Member States, including the Czech Republic, and sign the ratification of the Treaty.
Ladies and gentlemen, the future implementation of the Treaty will entail new responsibilities for the European Parliament. Parliament needs to make the relevant preparations to be able to fulfil these responsibilities as quickly as possible, without causing any delay in the legislative process. We have one definite example of this today with the removal from the agenda of the two reports on the Solidarity Fund in connection with the earthquake in Italy. Even the problem today with the blue cards is another example of this.
I hope that the administrative services will focus at least the same attention on this aspect as they have given to the Statute for Members.
I would like to explain once again to you that, firstly, the Rules of Procedure say that the President 'may give the floor'. Therefore, 'may give the floor' means that he may decide either to give the floor or not to give the floor to a Member. This President prefers to give the floor to Members who are on the list rather than give the floor to Members who take speaking time and thus prevent Members from speaking who are on the list according to the speaking time allotted to each political group. Secondly, what the Rules of Procedure say is that the blue card should be raised during the speech of the Member to whom the question is to be put, and not afterwards.
(ES) Mr President, first of all I would like to say that I am alarmed by this debate, because what ought to be a day of celebration for Europe is turning into a debate in which we have come to the point of questioning the way that the President of Parliament welcomed the results.
There have been more than ten speeches that have openly criticised not just Europe - which could be legitimate - but the democratic result of the referendum in Ireland.
I believe that the time has come to say in this House that here, where the sovereignty of European citizens has its home, nine out of ten citizens represented here are in favour of Europe, and that the underlying beliefs of the major democratic parties of Europe are in favour of Europe. Ladies and gentlemen, I should also like to point out that the Treaty of Lisbon is a prerequisite for making more Europe, for making Europe more united and stronger, but that unfortunately, it is not sufficient in itself.
I would like to tell you all that if, 60 years ago, the founding fathers probably thought that Europe was the need to construct a common area of peace after the tragedy of the war, following the attempt by some to impose political ideas or hegemonies on others in Europe, today Europe has a different justification. Today we have the leadership of the world before us, and either we are there, or we are not. The debate has echoes of Shakespeare: to be or not to be for Europe.
Just a few days ago, I had the opportunity to speak with people who were in Pittsburgh, and their perspective was that the world is not looking at Europe, but at Asia. Europe must be united and strong in order to be a real presence at the tables of the world's leadership. If we are not there, then we will count for nothing, and will carry no influence. That is why Lisbon is a road, but it is a road that we still have to travel.
Mr President, frankly we should thank Mr Farage for his contribution to the Irish campaign. His singular style of post-colonial jingoism certainly served to recruit several of the Irish republicans to the pro-Treaty cause.
Stranger still, though, is the complete absence from that campaign of the British Tory Party, who were skulking behind the petticoats of Declan Ganley and President Klaus. The fact is that the Conservative Party stands all on its own as a prospective party of government that is still opposing this great qualitative step forward in European integration.
Consider the absurdity of the Eurosceptics, because opposing Lisbon means sticking with the current Treaty of Nice and the present rather clumsy and opaque - and too often ineffective - Union that fails to respond to public demand and to global challenges. Britain deserves much better than the Conservative Party, and Europe certainly needs more.
(DE) Mr President, like many who have already spoken today, I am pleased about the Irish 'yes' vote and I would like to congratulate all those who fought for this, particularly the Irish Greens in the Comhaontas Glas. However, if it is true that it is a day of celebration, then it is, in any case, a hard-won day of celebration. It would be wrong of us now to simply return, full of self satisfaction, to the usual routine institutional processes as if nothing much had really happened.
The President of Parliament referred, in his first statement on the subject, to the fact that we should also listen clearly to the 'no' votes. To this I would add that we should also listen to the voices that are barely audible, the ones who, during the European elections in June, thought it unnecessary to take part in the election and play their part in supporting this process. What I mean by that is that we must take account of the fact that a committed way forward can only be successful if we make a more serious effort than we have done so far to involve the citizens.
We have certainly lost time. We have lost years. Europe has fallen behind in international terms. We only need to look at the G20 meetings to see that. However, Europe will only become more dynamic if it has a stronger involvement on the part of its citizens. I do not think that the people of the Czech Republic should be pressurised, due to the disruptive stance of their President, by means of an announcement that, if there is any doubt, they will not get a commissioner.
However, there is something that is even more important and that is that it would be a serious mistake to decide on Tony Blair, or any other possible candidate for the office of President of the Council, behind closed doors. Instead, this needs to be discussed openly with the people of Europe. I propose that we have a hearing in Parliament for all the candidates for this office.
(The President cut off the speaker)
Mr President, I was elected in June to represent the South West of England and Gibraltar and during the election campaign, I was saddened by the large number of people I met who no longer support Britain's membership of the EU. It saddened me because I believe that the EU has been a force for good in the world. It has promoted peace and reconciliation amongst the peoples of Europe. I hope it will continue to do so. The single market promotes trade and prosperity; world-leading companies such as Airbus in my constituency have shown what we can achieve when we pool our industrial resources.
When I was a student, I lived in France for 12 months and I came home a Francophile. I want Britain to enjoy warm and friendly relationships with all our European neighbours. My concern is that the current march towards political union without the support of the peoples of Europe threatens to undermine the good work that the EU has done. I respect the fact that the Irish people have now voted in favour of the Lisbon Treaty, though I think it disgraceful that they were pressurised into holding a second vote by countries which had not even held one referendum. The conduct of Gordon Brown is particularly reprehensible. His legacy to Britain will be not only to leave us bankrupt but also to deny the British people a vote on this latest transfer of power from Westminster to Brussels. Breaking his promise to hold a referendum threatens to undermine British support for the EU and I deeply regret that. I cannot understand why those in favour of political union seem determined to build this structure on the worst possible foundations. Do they not understand that a political union built without popular support is likely to end in failure?
(CS) Ladies and gentlemen, I see many expressions of satisfaction and even joy in this chamber over the result of the repeat Irish referendum. Notwithstanding that the ratification process for the Lisbon Treaty has yet to be completed, I would like to suggest that we put our satisfaction and joy on hold until the citizens of Europe have confirmed, for example, in future elections to the European Parliament, that the Lisbon Treaty was first and foremost to their benefit, that it has improved social conditions, reduced dangerous armed conflicts and made a major contribution to a modern democratic Europe. I admit that the result of the repeat Irish referendum was no surprise to me. We all witnessed the pronounced interest of the European organisations, which verged on the coercion of Ireland, and which was backed up with corresponding levels of funding.
I was a committed federalist even in the period when the Czechs and Slovaks shared the same state. I am, and I will remain, a federalist in the best sense of the word. However, it bothers me - and I am not alone in this - that EU citizens were not allowed to decide on such an important document in a referendum covering all of the states. I consider it an error to push through a document which creates the possibility of a stronger role for financial institutions with no regard for social Europe. In my opinion, the repeat referendum in Ireland sets a dangerous precedent for the whole European community. Time will be the judge and I believe that it will show the result of the second Irish referendum to be a Pyrrhic victory. I would like to request that the constitutional arrangements of the Czech Republic be respected and that no pressure be brought to bear on the Czech authorities and particularly on the President in deciding ...
(The President cut off the speaker)
I am sorry, ladies and gentlemen, but as well as the lifts being out of order, the button that the President has to cut off a speaker who has exceeded his speaking time and is stealing time from fellow Members who are on the list to speak is also out of order. Please stop speaking when I ask you to do so, otherwise, since we in the chair do not have a button for cutting off the microphone, half of those Members who are on the list of speakers in this extremely important debate will not be able to speak, which seems to me a miserably uncooperative state of affairs.
(IT) Mr President, I will try to stay within my speaking time. The Lega Nord, the party I represent, voted for the Treaty in the Italian Parliament and I personally was the rapporteur. With regard to the referendum, we were very respectful of Ireland's opposition to the Treaty, and we are equally respectful of its approval to the tune of 67%, a sizeable number. The will of the people expressed through a referendum is direct and unequivocal.
I welcomed this morning's speech by the President of Parliament when he said that we should also listen to the reasons of those who voted 'no' and, above all, ask ourselves why a large number did not even vote. I think that this is an intelligent and perceptive consideration since European democracy is not built on decisions made on high, but on political awareness and the growth of political awareness among the peoples of Europe.
I believe that the peoples wish to see greater democracy ...
(The President cut off the speaker)
(DE) Mr President, in all of the debates we have had over the past few years on the Treaty of Lisbon, even its supporters have always said that this treaty is not as good as it could be, that it has a lot of shortcomings, and that it is, in fact, a not particularly successful compromise.
Now these supporters are happy because this treaty is close to being implemented, and that is fair enough. However, when we now hear these supporters say that the majority has given its opinion in a democratic way and the minority will simply have to accept that, they are indeed right, but I would have expected to hear that statement after the first referendum in Ireland, too. After all, one thing is clear: we do not know whether this treaty will be beneficial for the European Union or whether - as I believe - it will be disastrous. I believe that it will result in a centralised superstate.
One thing is clear, however: this Europe will only be a good Europe if it is a democratic one. A democracy in which voting takes place until the establishment obtains the result it wants is not a democracy. I hope therefore that we will not now attempt to put pressure on the Czech President in order to finish the job as quickly as possible.
(The President cut off the speaker)
(DE) Mr President, President-in-Office of the Council, Vice-President of the Commission, I am very sorry that those who, during the first referendum, spread lies during the Irish campaign now have to admit that the parliaments of 26 countries have ratified the treaty, that Ireland has ratified the treaty in a referendum and that so far, all decisions by the constitutional courts regarding the Treaty of Lisbon have been positive. They cannot get away from this fact.
Secondly, compared to the Treaty of Nice, the Treaty of Lisbon is a treaty of the parliaments and the citizens and therefore, a treaty for more democracy.
Thirdly, I would like to thank the Irish Members, the Irish people and also their opposition leader, Enda Kenny, who should be included in the list mentioned.
Finally, I would like to say that I am convinced that the ratification process will continue, as all parliaments have ratified it. I cannot believe that the Czech President would rather adhere to the letter-borne requests of the opposition leader of a country that has already ratified the treaty than the views of his own parliament and his own constitutional court. It would be like a French opposition leader writing to the British Queen and asking her not to sign a law passed by the House of Commons.
One last thing: Mrs Malmström, I would ask you to take seriously the views that we expressed yesterday in the committees regarding the European External Action Service. The papers that I have so far ...
(The President cut off the speaker)
(CS) Ladies and gentlemen, I would first like to congratulate the Irish, the Irish people that is, on the successful implementation of the Lisbon Treaty referendum. The clear Irish 'yes' is good news for Ireland and good news for the whole of Europe. Following its historic enlargement, the EU needs a new and strengthened constitutional foundation. Only in this way will Europe, in a period of global economic crisis and global competition from all quarters, be able to overcome the challenges and pitfalls of the 21st century. The Czechs have also said 'yes' to the Lisbon Treaty. Both chambers of the Czech Parliament, by a clear constitutional majority, have backed the Lisbon Treaty.
The Czech public endorse the Lisbon Treaty, just as a clear majority of them endorsed accession to the European Union in the referendum of 2003. The Czechs are well aware that a nation of ten million people, just like Europe as a whole, can achieve freedom, independence, security and economic and social prosperity only through the existence of a democratic, strong and efficient European Union. The Czech Republic is a parliamentary democracy. The authority of its president depends on the will of Parliament. The Czech President is not an absolute monarch, nor is he a supreme representative as in the political system of the former Soviet Union.
I would therefore like to call on Václav Klaus to respect the will of the Czech people and, following clarification of the situation in the Czech Constitutional Court, to sign the Lisbon Treaty without delay. In my opinion, prevarication and obstruction bring no dignity to the role and position of the Czech President.
(SV) Mr President, Minister, Commissioner, for the vast majority of pro-Europeans, the Irish result was good news. As many have said, we will now have a more democratic and open EU. The Irish people have now played their part in bringing the EU out of a constitutional crisis. It is now up to the rest of us.
I think there were several points that were in the EU's favour this time. You are not in a strong position if you are alone when storms are raging in the world. I think we can all agree about that. The doubts surrounding the treaty have been eliminated, but I also believe that there was an old, historical argument involved here. Ireland does not want to be associated with British euroscepticism. Dublin is not London!
Some people have said that a referendum cannot be carried out more than once. That is like saying that elections cannot be held more than once. For most of us here, it is a good thing that people - and perhaps even some of the Members here - can change their opinion if the circumstances change. This is why we have democracy and why we vote several times.
Now it is the turn of Poland and the Czech Republic to ratify the treaty. Poland should not be a problem. It may be more difficult with Mr Klaus in Prague - he appears to be stubborn. He was very earnest, if not scathing, in expressing his mistrust of the Treaty of Lisbon here in this Chamber in the spring.
We now know that this is a very sensitive issue in the United Kingdom. If there is a change of government in London next spring - and there is a good chance that there will be - and if the Czech process takes longer or if they want a referendum, there is a risk that the EU will face renewed problems with regard to the ratification of this treaty.
I had intended to address the Swedish Prime Minister, but he is not here. He has a good relationship with David Cameron. I hope that he will utilise this relationship to ensure that we have a better EU debate, not only in Europe, but in the United Kingdom, too. We need a strong...
(The President cut off the speaker)
(PL) Mr President, the double referendum in Ireland on the Lisbon Treaty has created a dangerous precedent. There were signs that if Ireland did not accept the document, it would have to keep voting until the required outcome was achieved. During the campaign, a full range of pressure tactics was employed, from concessions such as guarantees that the EU will not interfere with internal legislation on ethics, religion and economics, through threats like the loss of their Commissioner, to the blackmail that Ireland would be marginalised and thrown out of EU structures.
All of these measures, in the context of fears fuelled by the crisis, led to the notorious result. Using enormous financial means, many EU agitators even promised jobs in exchange for accepting the Treaty, and did not concentrate on the key issues. Political commentators have drawn attention to the undemocratic methods and arrogance of the EU political elite. In view of the double standards employed, I appeal for another, third referendum to be held in Ireland, and for the possibility of a renewed vote on this document in the national parliaments of EU Member States.
Mr President, an earlier speaker accused my colleague, Nigel Farage, of not respecting Irish democracy. Can I assure them that he does. What he has no respect for is the unfair and biased way in which the referendum campaign was conducted. Indeed, such is his and our party's respect for democracy that we would like to see referenda in the 26 countries that have so far been denied them.
Another speaker said that it was not the first 'yes' vote that there had been and that there had been 'yes' votes in Luxembourg and Spain, but surely those referenda were on the Constitution and not the Lisbon Treaty? We are told that Lisbon is different from the Constitution, so which is it? Have we had the same referenda in six countries, or have we had referenda in four countries on the Constitution and referenda in two countries on Lisbon? If it is the first case, then it is a 3-3 score draw. If it is the second case, it is a 2-2 score draw and a 1-1 score draw. Hardly a ringing endorsement for the Lisbon Treaty.
(The President cut off the speaker)
(DE) Mr President, it is a disgrace to democracy that the established politicians are denying their citizens a referendum in their own Member States while demanding two referendums in Ireland. It is also a disgrace that these politicians are demanding that we accept the outcome of the second referendum when they did not, in fact, accept the outcome of the first one.
Irrespective of whether this Constitution Reform Treaty of Lisbon enters into force or not, we need a new basic treaty. This new basic treaty should include the genuine separation of powers, a truly independent court of justice for matters relating to subsidiarity, total transparency and economy and, most importantly, binding referendums. This way, we can still escape the Europe trap, and this is something that we should put all our efforts into doing.
(IT) Mr President, there is no doubt about it: the victory of the 'yes' vote in Ireland's referendum on the Treaty of Lisbon is an extremely positive step for the revitalisation of the European Union and for the crucial political and institutional reforms provided for by the Treaty. I am delighted with the citizens of Ireland, who responsibly voted 'yes' and thus avoided full-blown paralysis of the European project. I hope that President Klaus and President Kaczyński can be convinced of this too, as it is to be hoped that Ireland's ratification via the referendum will contribute towards the efforts to enable the Treaty to come into force on 1 January 2010.
The Irish 'yes' vote shows, however, that a united Europe is the only politically credible project which can bring benefits to the countries and, above all, to the citizens. Today, there is no politician in Ireland, or in any of the other Member States, capable of proposing a development strategy for their country if it left the European Union, or perhaps participated in it in a more restricted way.
We now need to act promptly and with greater courage from the Commission through bold pilot initiatives on various fronts; for example, greater courage to issue Eurobonds, greater courage for the joint management of the immigration issue and greater courage to address energy matters. Above all, however, we must take account of the serious mistakes committed in recent years. The decline of the political project we call the 'European Union' can be attributed to a specific factor: it happened when we insisted that this project should no longer follow the wishes of the people but those of the bureaucrats.
Therefore, when I say 'greater courage', I am referring first and foremost to greater courage on the part of the Commission leadership, so that we can achieve the goals which we have set ourselves.
(PL) Mr President, the Irish people have said 'Yes' to the European Union. Now the time has come to remove the two greatest hindrances in Europe, which the Irish have in fact already discredited. To the Presidents of Poland and the Czech Republic: enough of this contempt for Europeans! Let us not waste time, when we have so little of it, and when we have so much to do. I want to appeal to Donald Tusk, the Prime Minister of Poland, to adopt the Charter of Fundamental Rights in our country, for obvious reasons.
Until now, we politicians have said that we do not have sufficient instruments and legislation to allow us to act. Now, in this chamber, we have before us a great task. Very soon, we will have a new treaty at our disposal, and we must get the European Union on track for a common and rapid departure from the crisis, for acting on behalf of the citizens and for strengthening the EU's position in the world. We must fight unequal pay, and for better and equal access to education, culture and health care. New legislation will help us to maintain diversity in the EU, but we must bring in greater equality, which EU citizens so much lack today. Our objective should be, in addition, to prove to all those who were against the Lisbon Treaty that we can also work for them, and that their 'No' was and is to us a greater motivation to work.
Ladies and gentlemen, I am 35 years old and I expect greater dynamism in what we do. I expect us to communicate more quickly with the European Commission and the European Council on procedural and personal matters, and also on substantive matters. We are going to be presenting big European projects. I also ask the President of the European Parliament, the Conference of Presidents and Chairs of political groups: at what stage are our preparations? Will we be ready to implement the Treaty of Lisbon and, if so, when?
(FI) Mr President, ladies and gentlemen, the result of the Irish referendum was clear and was an excellent signal both for Europe and for Ireland. The Irish must be congratulated on this result for a host of different reasons. I myself, however, am especially pleased that the Irish referendum caused the European Union and its future to make the headlines once again. A genuine debate is needed, because attempts at a real vision of the EU's future have been fairly pathetic in recent years.
It should also be remembered that the Treaty of Lisbon is a compromise on the previous EU draft constitution. If the Treaty had been rejected by the Irish this time, we would seriously have had to consider and discuss what direction we, as the European Union, are actually heading in. We would also have had to think about whether we had perhaps moved forwards perhaps a little too quickly in recent years, and with too few restraints.
In my opinion, the problems that have arisen during the ratification process just go to show that the European Union is felt to be something that is somewhat distant and hard to control. To resolve this problem I, for my part, hope that the debate on the future of the EU will not just stop here, but that it will continue to be transparent with the Reform Treaty.
We have to create a united Europe, and we cannot ignore the reasons that led to this Treaty originally being rejected either. I believe that in this sense, the Treaty of Lisbon and its implementation are absolutely the right way to go and a big step towards a more democratic Union, and one that shows greater solidarity. To do this, however, we will need to continue to have an open dialogue.
I am also pleased that the Treaty of Lisbon will help boost cooperation between national parliaments and Brussels. It is now time to switch our attention from Ireland to the Czech Republic. I hope that Europe will no longer need to hold its breath. It is important that the Treaty of Lisbon quickly becomes a reality and that we ...
(The President cut off the speaker)
Mr President, the decision is made. Much as I regret that the first decision was not respected, we will have to wait and see what outgoings there will be from this decision. And it is now up to others to decide and I hope they are given the space to make that decision. I just hope that the high percentage that voted 'yes' in the Republic of Ireland do not live to regret it in the longer term. I wish to say no more about it.
There is now a very heavy burden and responsibility on the shoulders of those who wish and desire an even deeper centralisation of the decision-making process here in Brussels. I urge them not to get so far in front of the people that the people have no idea where they are heading or what their destiny may ultimately be. I am not anti-European, but I do want a Europe content within itself and able to allow those who disagree the right to put forward an alternative view, and we do not always get that any more in this House.
(NL) Any euphoria about the second referendum in Ireland is totally out of place. The victory of the 'yes' camp was a stolen victory, as the original referendum was conducted in a perfectly legal manner and in accordance with the rules. The majority of those who voted 'no' in 2008 understandably felt that official Europe would never heed their verdict if it did not suit the EU. Therefore, many voters stayed at home. EU democracy is a one-way street. There was no fair campaign. The dominance of the 'yes' camp in the media was further reinforced by the European Commission's quire of 16 pages in all the Sunday papers: an illegal use of taxpayers' money about which the last word has yet to be said. The voters were intimidated. The economic crisis was used as a lever to force people to vote 'yes'. Ladies and gentlemen of the European Commission, I can predict that your hocus-pocus propaganda will boomerang on you sooner or later.
(ES) Mr President, ladies and gentlemen, let us imagine that tonight, when this interminable debate finishes, we go out and we meet 27 fellow Members downstairs and we have to decide unanimously which restaurant we are going to. If we negotiate this obstacle, then imagine that the 27 of us have to choose the same thing to eat, and that the 27 of us also have to decide whether or not to have wine.
Mr President, this metaphor, which comes from someone who is on a diet, provides a good illustration of the current situation of the European Union and what the Treaty of Lisbon brings in: in my view, it is the most important thing, namely eliminating the requirement for unanimity.
If those of us who have spoken here all want the European Union to function properly, to be effective, to produce added value for the people, then the first thing that needs to be done is to replace the requirement for unanimity with a requirement for super-qualified majorities. That is the most significant achievement of the Treaty of Lisbon.
Opposing the Treaty of Lisbon means not wanting Europe to function properly or to have an important role in the world.
Mr President, I do not understand, and it is a source of regret for me, how some fellow Members who have freely entered this Parliament can have more confidence in the Council of Ministers than in the European Parliament. In addition, these are people who will never be in the Council of Ministers. Why do they believe that their interests are better defended by the Council of Ministers than by this Parliament, where they are present and where they can vote?
Mr President, another thing I do not understand is why a certain fellow Member said that what they want is to take their country - and this is a legitimate view - out of the European Union. In that case, ladies and gentlemen, it is necessary to be in favour of the Treaty of Lisbon, because the Treaty of Lisbon establishes, for the first time, an exit clause. Now, in truth, it is necessary to have the courage and the ambition to say to their people that it is necessary to leave the European Union. That is also something that I would like to see.
Mr President, to sum up, I believe that through the result of the Irish referendum we are completing the process.
Mr President, I would like to say to Mr Rouček and Mr Brok - who are concerned by the attitude of the President of the Czech Republic - that I have no doubts. I have no doubts because a person who refused to sign what had been adopted by the Chambers that elected him, a person who refused to sign the Treaty, would be like the Queen of England refusing to sign a law from Westminster. That is not possible. I am also certain that someone as patriotic as Mr Klaus would not want to see his country engulfed in an internal constitutional crisis.
Mr President, I therefore believe that the time has come to join forces, for us to realise that the world is not waiting for us, the Europeans, and that either we Europeans must unite and maintain constructive positions regarding the problems that our citizens are experiencing at the moment, or else Europe, as a power, will disappear from the map.
Mr President, that is what I believe that we must now do, in unity, as Europeans and as Parliament.
Mr President, first of all, I would like to congratulate colleagues from Ireland on such a fantastic result. In Britain we have the UKIP and the Tories who, as you will all know, have been arguing for a 'no' vote in the Irish referendum. UKIP constantly tells us that we should not interfere in national matters, but they certainly interfered in the vote in Ireland, there is no doubt about it. I would like to say thank you to Nigel Farage. I think he did a fantastic job because I understand that his interference actually helped the 'yes' campaign. That is what is known as unintended consequences, but we are grateful for his intervention.
The Tories, on the other hand, are in total disarray. They have divisions over Europe and it is overshadowing their conference which is taking place this week in Manchester. David Cameron's position on the Lisbon Treaty is quite untenable. He keeps promising that if he wins a general election he is going to have a referendum if the Treaty has not been ratified by 27 Member States. At best, he can be accused of dithering. At worst, I think he can be accused of being less than honest with the British people, because I do not know how he is going to do that.
And just when the major issues of the day need more cooperation, not less, issues such as climate change, how we tackle the financial crisis and how we deal with rising unemployment, just then the Tories have decided that Britain is going to be isolated and at the margins of the EU. They would like us spectating rather than influencing.
And we have heard their plans this week: how they are going to cut public services and to increase pension ages, and how they will help the wealthy by cutting inheritance tax. Once again they are fighting like rats in a sack, as we say in the UK, over Europe. They pretend they have changed but they clearly have not. No, they are the same old Tories, still helping the privileged few at the expense of the many, still putting dogma before the interests of the British people.
The people of Ireland have clearly voted for a more democratic, effective and dynamic EU and the EU is now a better place to deal with the real challenges of today. The British Tories now need to come clean and tell us if they are intent on putting the future of the British people in the EU at risk, with all the serious consequences that has for jobs and prosperity. So come on, Mr Cameron, come clean and tell us the truth.
(PL) Mr President, Mrs Malmström, Mrs Wallström, rather than use lofty words - and I have the impression that there is an inflation of lofty words in the European Parliament - it is worth thinking about why the Irish people said 'Yes', when last year they said 'No'.
I think those who are saying it was the crisis which pushed the Irish into the arms of the Lisbon Treaty are greatly simplifying the matter. It seems that the main reason why the Irish, the citizens of the Green Isle, supported the Treaty, is because of what they secured from the European Union in the meantime. Ireland has guaranteed itself and all Member States its own, national Commissioner. Ireland should be thanked for this.
The EU has also guaranteed that it will not meddle with taxes in Ireland, and this thanks to Dublin. May this prove to be the final relinquishment of German and French plans to standardise taxation in the EU.
Finally, Brussels has promised that it will not meddle with the legislation of the Republic of Ireland in areas of morals and social norms, including protection of the unborn child. The Irish Government and the Irish nation should be congratulated for their effective negotiating.
By the way, it is amusing to see the rejoicing of those who are pleased with the result of the referendum in Ireland. In many cases, the very same people opposed the holding of referendums in their own Member States.
As I have said on a previous occasion in this House, I stand before you as one keen to see a Europe of cooperating nations. I have consistently opposed the federalism of the Lisbon Treaty and the ceding of powers from nation states. The result of the second referendum in the Irish Republic on the Lisbon Treaty changes nothing for the United Kingdom. A document harmful to British national interests on 2 October 2009 is equally as harmful on 2 October 2010. Ratification in Poland will not change that; ratification in the Czech Republic will not change that; the date of the UK general election will not change that; and therefore I want to use this opportunity in this House to call for the British people to be given a referendum, just as each and every European nation should be, on the full and complete text of the Lisbon Treaty.
(PT) Mr President, ladies and gentlemen, I would just like to express our delight at the result of the referendum in Ireland, not just on behalf of the Group of the European People's Party (Christian Democrats), as has already been done by many Members, but particularly on behalf of the Portuguese Members of the PPE Group.
I believe that this clearly strengthens the development and growth prospects of the European Union, and that it sets the stage for a new phase. We would like, of course, to congratulate all those who contributed to the Treaty of Lisbon, in particular, the Commission and the Commissioner here today and also, of course, the Portuguese Presidency of the European Union, which played a very important role in this. I would therefore also like to say that we are glad to see that, despite all these difficulties and the fact that we are still eagerly awaiting the position of the Czech Republic, the Portuguese people will be very happy to see the name of its capital associated with a decisive step in the development of the European Union. In this regard, I would also like to say that we will also be able to count on another flag, which will also always be a flag of the Portuguese Members of the PPE Group, which is the flag of national parliaments.
I believe that the Treaty of Lisbon is a decisive step towards involving national parliaments in European democracy. I therefore believe that this aspect, which is the most important aspect of democracy, namely representation and not, as we have sometimes heard in this House, referenda, is what is vital and essential in democracy, which is to say, representation and not direct voting. The Treaty of Lisbon is also a major step towards increasing the involvement of national representative democracies in the European process. We are therefore very pleased with the Irish people's decision.
(FR) Mr President, ladies and gentlemen, I shall certainly repeat things which have already been said and welcome, in any case, the result of the Irish vote on the Treaty of Lisbon.
I should simply like to draw the attention of the Members remaining in the House to the reasons for the change, because we are satisfied with the 'yes' but, a year ago, it was a 'no'. What has changed? The text? Very little. The context? A lot. That is what matters. We can discuss institutional questions here. What the citizens are waiting for are political answers from Europe.
That, to my mind, is the analysis that we need to make of this double vote. There is not just one vote, there are two. The 'no' to start with and then the 'yes'. The Irish said that they needed Europe in the crisis and this needs to be heavily emphasised, because they are asking Europe to protect them and that is important.
I shall repeat what numerous members have said. I think that we need to proceed quickly now. So we are turning to the Swedish Presidency of the Council and we are turning to the Commission. If we want to reply to the demand by the people of Ireland, we need to give concrete replies.
The economic crisis: is Europe capable of stimulating growth on a European scale? The social crisis: is Europe capable of having an employment policy? For me, these are the subjects at the heart of the debate and I am satisfied with another thing which the Treaty of Lisbon gives us and that is that Parliament will have enhanced powers and, in the political debate, I think that it has an essential role to play and that is to show that there are various options and to debate those options.
However, now, if this is to be a democratic debate and if Europe is to manage to provide replies, we quickly need to designate a Commission and to ensure that the Czechs ratify as quickly as possible so that Europe can get back on the road to growth and hope.
(MT) I too, welcome the result of the Irish referendum with pleasure. Allow me to make an observation. Those following from home will probably think: 'How is this result going to affect me?' I want to give a few concrete examples of how this result will affect these citizens, quoting a few examples from my field, which is that of justice and home affairs.
The Charter of Human Rights is one in which we should take pride, not merely as citizens of our individual countries, but as citizens of the European Union. Our civil rights, as citizens, are to be strengthened by this Treaty. This includes areas such as personal data protection. Safety and security shall also be reinforced, because the European Union intends to step up the fight against terrorism and criminality, thanks to the Treaty. Our legal rights will be bolstered, such as in court cases involving international adoption, or maintenance issues having international implications. Moreover, our interests in the particularly sensitive area of immigration will be consolidated when addressing the concept of widespread solidarity.
This means that the Treaty will, in a concrete manner, affect the citizens. Why might this be? It is because the government is going to bestow more powers onto this Parliament and this Parliament will see to it that these powers are wielded responsibly yet enthusiastically, and made to work to the citizens' advantage. In all of this, as representatives of the citizens, we must always remain on their side.
Mr President, the overwhelming Irish 'yes' was not due only to a better understanding of the Lisbon Treaty, but also to the understanding of the fact that true respect must be mutual and compassionate. Our Irish fellow citizens also realised that the European train does not wait indefinitely for those who miss their appointment with history.
The Czech case is a different one. The Czech people signalled in an appropriate way its support for a more political and social, more efficient and more democratic Europe. The government also supported the ratification of the Treaty, and Parliament ratified the Treaty. It is therefore not for us to show respect for the Czech people, but for the President of the Czech Republic to show respect for his people and its Parliament.
For us, it is important to draw the right line between what is right and what is abuse and to proceed in such a way as to show, and to prove, that for us the right ends where and when the abuse starts. We cannot accept being prisoners of filibusters. We should acknowledge that the Lisbon Treaty was duly ratified by all Member States and start the establishment of the institutions on that basis. Parliament should be fully involved in this process.
(IT) Mr President, I was also told I had three minutes, but I will try to stay within two minutes. I would like to join many of my fellow Members in expressing my satisfaction. I think that it is now time to put into effect, to implement the Treaty of Lisbon as soon as the ratifications take place, something which we hope will happen imminently.
The committee which I chair has been doing everything in its power for some time now but, above all, it is important for Parliament to be aware of its new responsibilities: it must not allow the de facto loss of any aspect of its wider legislative functions.
I would, however, like to highlight one issue which I do not think has been raised so far: there were many reasons why the Irish people previously rejected the Treaty, but one was the fear, among some voters, that the European legal system could violate, in Ireland. certain fundamental values concerning the right to life and the notion of family.
These fears were allayed through declarations adopted by the European Councils of December 2008 and June 2009. I think this is important not just for Ireland, but for the whole of Europe. It was clarified, in fact, that the acquis communautaire does not concern the area relating to the right to life and the family. This clarification does not apply solely to Ireland, but to all the Member States. In reality, there was no need to clarify this because in various judgments involving France, the United Kingdom and Poland, the European Court of Human Rights had already ruled that in the areas of life, the value of life, respect for life and the family, it must be left up to the Member States to decide according to their history, tradition and culture.
However, Ireland's attention to detail had the merit of formally clarifying this point which, as I was saying, now applies to the entire European Union. I believe that this is a good thing, which makes holding the double referendum worthwhile. Naturally, we know full well that European culture consists of the sum of the cultures of all of the countries that make it up, and we all want Europe to be not just an economic area but also, and above all, a community of values. I therefore think it proper that we show Ireland both our satisfaction and our gratitude for everything that it offers Europe in terms of its history and its ideals.
Europe needed Ireland, not only for technical reasons relating to its mechanisms and organisational structure, but also for Ireland's contribution to what we are all seeking: the essence of Europe.
(PT) The 'yes' vote in Ireland is good news for Europe and for me personally, as a Portuguese citizen and a committed pro-European. It represents a victory for common sense and reason against demagogy and manipulation. The Irish people have clearly stated that they believe in the European project. With the 'yes' vote, the main obstacle to the entry into force of the Treaty of Lisbon has been overcome.
President Klaus now has no excuse and has to respect democracy and the parliament which elected him, and which has already approved the Treaty of Lisbon. The Treaty of Lisbon marks the beginning of a new era. The European Union will make decisions more efficiently and will be more effective in its external relations. It will be more democratic and more transparent, closer to the public and less dependent on governments. With the new Treaty, the European Union will be better equipped to fight climate change and to meet the challenges of globalisation.
Mr President, it has been a long debate but not very dramatic. Can you imagine if it had been 'no', this Chamber would be full and heaving with emotion and I suppose the fact that it was 'yes' and we are now very calm here in the European Union speaks volumes. Of course, I welcome the outcome of the referendum in Ireland along with my Fine Gael colleagues here in Parliament. I worked very hard to achieve that 'yes' and I would say that the Irish people rose above national problems and other domestic issues and looked at the European question and the Lisbon Treaty and at the past and our associations with the European Union and overwhelmingly said 'yes' to the European Union, and that is a fantastic result.
On the other hand, Commissioner Wallström, who very kindly came to Ireland on a number of occasions, will have picked up a strong undercurrent, which I believe exists in all Member States, of people who are disconnected from what the European Union is about. I think we are all of us to blame for that. I believe that we do not speak enough about the project, about the European Union, about solidarity, about what it really means; we speak more of what we can get or what we give and what is wrong with a directive or what is bad about a regulation. So in our politics, we need perhaps to rise above some of those issues because when you are at the referendum stage, as we were, it involves explaining to people on the streets and in shops and in schools about what Europe is, how it works, what I do, what the Commission does, and that is a great exercise. It really is a very powerful exercise to talk to people directly about the European Union. People in Ireland know it better now than they did for the last while because we have engaged so well with them.
So I would urge us all here in this House to do more of that at home in our own countries and to avoid knocking the European Union where it is not appropriate. Criticise by all means where it is needed, and to those, like Nigel Farage, who worry about the Irish being bullied, I would say: we are not easily bullied. It did not happen. It will never happen. And can I say, Commissioner, that if I am not here for the end of this debate, it is not out of any disrespect to you or to the President or to the Presidency; it is other commitments, but thank you all for your support throughout the last while.
(HU) Ladies and gentlemen, as an MEP from Hungary, the first country to ratify the Treaty of Lisbon, I welcome the outcome of the Irish referendum. However, I would very much like us to look beyond the ratification process and talk about how we should implement the Treaty of Lisbon, which is a huge step towards political union and the creation of a community of values. It will greatly extend social rights and will protect them with the legally binding enforcement of the Charter of Fundamental Rights. It will also make linguistic and cultural diversity an EU norm. However, the Treaty of Lisbon also has an extremely important new provision.
For the first time in EU history, the rights of persons belonging to minorities are mentioned. National and ethnic minorities, as well as immigrant minorities, account for 15% of the EU's population. We can now finally embark on creating an EU structure for protecting minorities. Thank you for your attention.
(PL) Mr President, adoption of the Lisbon Treaty ends the historic process of the major enlargement of the European Union by 10 new Member States. This process began in the 1990s and is ending with agreement on institutional changes which adapt the EU to the new reality.
Adoption of the Treaty means a new phase and an opportunity for the EU to make a step forward. The institutions which we will be able to establish are only an opportunity, and it is up to us how we make use of that chance. It is also a good moment to demonstrate to those citizens who are sceptical about the European project that the EU is alive, is changing and, above all, that it responds to people's problems. It would, therefore, seem most important to propose a new policy, one which responds to the challenges which are before us. There is, however, a fear that, instead of concentrating on this, we will be dominated by discussion on formal and personal matters: who should be chosen for which position? We must not now allow national egoism, which may intensify at a time of crisis, to undermine the chance which the EU currently has. Above all, we need to convince the citizens that the EU is not only the elite, with jobs and an excessive bureaucracy, but that it also means new and more effective ways of solving their problems.
Mr President, I stand here today as a proud Irish MEP. It took the blood, sweat and tears of public representatives, athletes, business groups, farmers and trade unionists to secure a historic 'yes' vote. I am also proud that last Friday, I was in my home area of Tipperary, watching a landslide victory come through, which showed something that I have always believed in, that Ireland is a huge supporter of Europe, and we fully intend to play our role in the future.
Now I know that the leprechauns in UKIP, who attended the House last year following the previous referendum, have disappeared. Many of you will be glad to know that I firmly believe that the Irish people have banished them forever from here. The Lisbon Treaty verdict was a victory for truth over the damned lies and myths perpetrated in some cases by extremists on the 'no' side who tried to take advantage of people's genuine concerns. Those extremists met their match last Friday.
However, it is a lesson we have to learn. All of us who support progressive politics and a progressive Europe need collectively to provide citizens with a greater incentive to engage with our European institutions. We can never take them for granted.
(FR) Mr President, ladies and gentlemen, the Irish people have clearly chosen to place themselves at the heart of Europe by approving the Treaty of Lisbon by a very large majority. As the youngest of the French MEPs, I welcome this choice, which allows us at long last to turn our attention to our citizens' specific concerns.
I should like, however, to make two comments. The first is that no one should overlook the fact that it is basically the crisis that turned the Irish into Europhiles and that this Irish 'yes' therefore translates a real need for Europe, for a political Europe that protects and proposes, the need for a Europe which is capable of responding to the crisis and which ensures that its citizens have the security which they demand.
Secondly, the failure of the first referendum in Ireland should serve as an example and a lesson to us. We cannot, every time we want to move Europe forward, find ourselves at the mercy of procedures which are inappropriate in the Europe of the 27. With the current system, it is sometimes ultimately more in the interest of a Member State to say no to a treaty than to say yes. This bonus in saying no should encourage us to put a real procedure in place at Community level which prevents debates from being hijacked nationally.
Today, the European dynamic is again under way and we MEPs shall finally get to address issues as sensitive as the crisis in the dairy sector or even last winter's gas crisis. May I draw the House's attention just for a moment to what will be the sole concern in the Community budget for 2010, namely financing for the second phase of the European recovery plan to the tune of EUR 2 billion. I am one of those who think that we should ensure that this plan is not financed solely through agricultural appropriations, because that would be the wrong signal to our farmers in the context of this crisis and would also represent a risk to the future of our food security and our lands.
To close, I should like once again to thank our Irish friends and to send them my warmest and heartiest congratulations on their clearly European choice. I now call on our Polish and Czech friends to take action to ensure that Europe has this toolbox which will allow it to meet the challenges of globalisation over coming decades.
(ES) Mr President, briefly, I have three messages.
Firstly, like many of the previous speakers, I welcome the convincing 'yes' expressed in the Irish referendum.
Secondly, as Chairman of the Committee on Civil Liberties, Justice and Home Affairs, I would emphasise the importance of the probability of the entry into force of the Treaty of Lisbon in reinforcing the legitimacy of the project of European integration, since it has to do with citizenship, rights, freedoms and our capacity to jointly combat organised crime and terrorism and, within the scope of the Schengen Treaty, to be effective in dealing with delicate subjects such as asylum, immigration, the status of foreigners and control of the EU's external borders.
Thirdly, however, I would like to point out, as previous speakers have done, that this is not the end of the story. This is true not only because the Czech Republic still has to ratify the treaty, but because we must learn lessons from the difficulties we have experienced in achieving ratification of the Treaty of Lisbon. It has not been easy; there have been 10 years of debates and this will make us much more demanding, not only with ourselves, but also for future enlargements, in requiring loyalty, cooperation and the assumption of responsibility from all those who sign up to the new rules that will be in operation from the time the Treaty of Lisbon enters into force.
(FR) Mr President, a few days after the positive referendum in Ireland, I really feel that we can say that we are more European today than we were before. I am really and truly, quietly, delighted about this. Unfortunately, we are still largely dependent on the decision of the Constitutional Court, as well as on the good will of the Czech President.
We must now send out a clear signal in terms of accountability to those who hold in their hands the future of this key treaty for the Union, for our institutions and for the 500 million Europeans that we represent. We can no longer be held hostage by a few people whose sole aim is to work against the general European interest. If it is legitimate that some do not wish to go further down the path of European integration, if it is legitimate to voice one's misgivings, then it is also legitimate to let those who want more European integration to progress.
Generally, the processes for ratifying European treaties too often look like sagas or Pyrrhic victories. Must we constantly be forced to exert such pressure to guarantee the entry into force of a treaty and its institutional reforms?
We must learn from this chaotic ratification process and also, obviously, from this commitment to hold negotiations on the organisation of a second referendum in Ireland, as if it were normal to make a population that has taken a sovereign decision vote again, and as if it were normal for agreement to a treaty to be used as a bargaining chip. The institutional coherence and balance of the European project is at stake.
Ratifying a treaty is a minimum requirement in terms of loyalty and cohesion from the moment one chooses that one's country should join the European Union. We wanted to send out a strong message to the citizens by ensuring that the treaty was ratified for the European elections of June 2009. What do you believe the citizens think today about the Treaty of Lisbon and, moreover, about our internal coherence and our legitimacy?
(SL) The Irish's unambiguous yes to the Treaty of Lisbon is an important step towards a united Europe and a minor blow for the eurosceptics.
This decision is all the more important because it was made by the people, voting in a referendum, and by a nation which had been given a year to consider whether or not its initial no would be of any real benefit to Ireland.
Along with the Czech Republic, the spotlight will now fall on the credibility of the United Kingdom, an EU Member State where the leader of the opposition, Mr David Cameron, has promised to hold a referendum on the Treaty, if he wins the 2010 election. He has made that promise, regardless of the fact that both houses of the UK Parliament ratified the Treaty of Lisbon in mid-2008.
What will become of the credibility of the decisions and international commitments of the United Kingdom, one of our Member States, which has already ratified the Treaty, but is now threatening to suspend its decisions and commitments, two years after adopting them?
(HU) Ladies and gentlemen, when almost 84% of Hungary's citizens voted in spring 2003 in favour of our country joining the European Union, they felt as if they were returning to where they belonged, among the united family of European peoples from which they were excluded by Communist dictatorship spanning more than 40 years. The Hungarians therefore regarded the European Union not only as a structure for economic cooperation based on regulations, but also as a community operating on the basis of values. We are delighted that Ireland has approved the Treaty of Lisbon because this action gives our values their rightful place in the founding treaty, and these values definitely also include recognition of the rights of persons belonging to minorities.
This is why, Mr President, I was first to raise my blue card when Mr Szegedi made his remarks. I would have liked to ask him then whether he has read the Treaty of Lisbon because, if he has read it, he would probably be familiar with the article on minorities which I have just mentioned. Hungary's citizens are confident that, once the Treaty comes into force, the EU will become more sensitive to minority-related issues so that measures similar to the Slovak language law will become unacceptable once and for all. This means that everyone must not only observe the letter of the law, but they must also respect the attitude being conveyed by the European Union. In other words, every European citizen shares the responsibility of ensuring that minorities can freely use their mother tongue without any restrictions and that they feel at home in the land of their birth.
I firmly believe that the Treaty of Lisbon will also greatly help us make the EU's institutions understand better that we must protect our values within the EU as well, and that we must take immediate action if they are violated. Fellow Members from the socialist, liberal and non-attached groups, we simply cannot have double standards. In other words, we refer to these values if this is dictated by our interests, but we forget about them if this suits us better. The Group of the European People's Party (Christian Democrats) does not wish to see such a Europe.
(ET) Mr President, I was in Ireland last week, supporting my friends in the Irish Labour Party. I am glad that Ireland gave a strong 'yes' vote, because this is a very important decision for both Ireland and the European Union. As a farmer, I am particularly happy that this time, Irish farmers supported the referendum campaign right from the beginning. That was a very good decision, because when the treaty enters into force, the European Parliament will obtain equal powers with the Council in agricultural matters, including the codecision procedure in the common agricultural policy, which is definitely good news for European farmers.
(GA) Mr President, as a newly-elected Member, I would like to say that I am proud of the positive result voted for by the people of Ireland in the Referendum on the Lisbon Treaty last Friday. I am also proud of the lively debate which is taking place here today.
People have asked why Ireland changed its mind. There were perhaps four key factors. One, I think, was the fact that we gained a commissioner; two, the guarantees; three was that we had a proper debate and people were properly informed this time, not like the last time. Also, the economic crisis was a factor, but the key one was that the 'yes' campaign got mobilised this time and it did not last time. Civil groups and politicians got together and, for the first time that I could recall, political parties - mainstream political parties - put their differences aside and campaigned for the good of Ireland. The Irish people responded.
The 'no' campaign was also well organised and everyone had their say, including the United Kingdom Independence Party, who ensured that this document - The truth about the Treaty: Stop the EU bulldozer - was distributed widely in Ireland. Well, the Irish people decided that they much preferred to be on the EU train than the UKIP bulldozer.
Last weekend was a triumph for communication. You have often heard about communication deficit. This was a triumph for communication and if we continue in this way, we will bring Europe closer to the people.
Now it is up to the Czech President to sign the agreement and bring it into being because, if he does not do so, it would be, I think, the greatest act of dictatorship in the history of the world and a complete negation of democracy.
Thank you very much for all your support, and we look forward to being positive Europeans from Ireland long into the future.
(DE) Mr President, after eight years and many debates and negotiations, there is a real chance now that this Reform Treaty will enter into force, thanks also to the hard work of many people in this House who were committed to this project from beginning to end in the Convention and later in the intergovernmental conferences.
I believe that Parliament has played a constructive part in this Reform Treaty. I think that, if the constitutional court in Prague in the Czech Republic gives a positive ruling, there will no longer be any legal grounds for President Klaus to block the EU any further. The other constitutional bodies in the Czech Republic will also find ways to overcome any such illegal blockade.
We are, of course, hearing that there is a new threat of trouble from the United Kingdom. However, if a British Government were to allow a referendum, then it would not be on the Treaty of Lisbon but on whether the British people are in favour of the EU or whether they want to pull out of Europe. That would have to be the subject of the referendum and not a treaty that has been ratified. That would be totally unacceptable. I think we need to learn something from this, and that is that our citizens need more information. I therefore hope that, in the new Commission, we will also get a vice-president for communication and for information and perhaps even a commissioner for European citizenship. That would be the answer to these controversies on European policy.
(PL) Mr President, thanks to the Lisbon Treaty, Europe can take up challenges which extend far beyond the internal problems of Member States. Will Europe be ready to do so? It is still hard to say. It is certain that in this matter, much will depend on the citizens of Europe.
However, as well as the Treaty, the EU must also have the will to act and to have a world presence. It must have a feeling of responsibility for the world, for its stability and development. The EU's own security and development also depend on this. We must resist the common metaphor of Europe as a safe, prosperous and democratic country which cherishes human rights, but which is taken up with its own internal affairs and has turned its back on the world.
The Treaty of Lisbon compels us to have a better understanding of the challenges which are before us. Following the Irish 'Yes', a united Europe is now looking at Poland and the Czech Republic. I do not have the slightest doubt that the Lisbon Treaty will soon come into force. While we await the signatures of President Kaczyński and President Klaus, however, let us think about how the discussion progressed during the present reform, and let us draw conclusions from what happened. We should prepare for the future. We should prepare for further reforms, because the wonderful design we are creating - the European Union - is an idea which is not yet finished. Finally, I would like to say one more thing - thank you, Ireland.
(IT) Mr President, ladies and gentlemen, 2 October was a great day for Europe thanks to the Irish who voted in favour of the Treaty of Lisbon. The entry into force of codecision will be a veritable democratic revolution for the common agricultural policy in particular. Parliament will finally have decision-making powers equal to those of the Council of Agricultural Ministers, thanks to the agreement of the Irish and the favourable votes received in the national parliaments, including the Czech Parliament.
Any delay would create problems for farmers throughout the Member States. In fact, the agricultural sector is going through one of its most delicate and difficult times of recent years, with a fall in the prices of most products, and not just of dairy products, as we have seen these last few days.
As we await the formal entry into force of the Treaty, we expect the Council and the Commission, Mr President, to give careful consideration as from today to the decisions taken by Parliament - which was democratically elected by all European citizens - regarding agricultural matters too, starting with measures to address the crisis in the dairy sector.
(RO) Mr President, ladies and gentlemen, I am also delighted that the Irish have finally approved the Treaty of Lisbon as I regard this document as being important for European integration.
We need a new treaty to provide the European Union with modern instruments and improved working methods enabling us to tackle the challenges of the modern world effectively. This Treaty is, first of all, a step forward in terms of making the decision-making process at EU level more democratic, allowing those of us in the European Parliament to be among the first to enjoy the positive exchanges of opinion provided for under this Treaty.
The extension of the codecision procedure will put the European Parliament on an equal footing with the Council in terms of legislative powers for 95% of Community legislation. For example, in the Committee on Civil Liberties, Justice and Home Affairs, which I am a member of, we will extend the codecision procedure from 40 to 80 areas of expertise, thereby increasing the democratic legitimacy of EU legislation.
I think that the new legal basis will help accelerate the economic development process and adapt Member States' legal systems. I also firmly believe that this measure will then allow us to achieve more easily one of the European Union's main objectives, which is to create economic, social and territorial cohesion.
I await with great interest the completion of the ratification process and I am eager for us to get its implementation under way.
(PT) Ladies and gentlemen, I welcome the resounding 'yes' expressed by the Irish people last Sunday in the referendum on the Treaty of Lisbon. Let us hope that the arduous process of ratifying this Treaty has finally come to an end.
I am sure that the Treaty will also be ratified by the Czech Republic. It would, I believe, be incomprehensible and unacceptable were the future of Europe to be held back, were it to be blocked by a personal opinion that totally disregards and stands at odds with the majority of the relevant parliament. We all want the institutional impasse we have faced for almost 10 years to finally come to an end.
I therefore thank the Irish people, since the will they have shown gives us hope for a stronger, more prosperous Europe that is more unified and enlarged, while giving all European institutions the duty and obligation to act in such a way as not to betray this will. Moreover, this will is shared by the vast majority of European citizens.
I hope that we are all worthy of a Europe that is increasingly prominent, is more cohesive and which promotes democratic values, social and fundamental rights and economic growth across the world, while also promoting environmental protection.
(PT) Mr President, Minister, Commissioner, ladies and gentlemen, I would just like to say a few words to applaud the historic and far-reaching result of the referendum in Ireland and to highlight the decisive role played by Fine Gael and its leader, the next Prime Minister of Ireland, Enda Kenny, in leading this process. During this process, it was very clear that the European Union needs to be brought closer to its citizens. It is those citizens, and indeed all of us, who are the principal beneficiaries of all the actions of the Union. It is vital that everyone is aware of the impact and of the benefits that Europe has in our everyday lives.
Europe is our home. What is good for Europe is good for each Member State and is good for their citizens. This is certainly true of the Treaty of Lisbon. This Treaty makes it much clearer that people can be both proud and loyal national citizens, and committed supporters of the European project. Having reached the end of an excessively long debate on its organisation and functioning, the European Union will be able to focus much more, and with new, more effective instruments, on the real problems faced by Europeans: competitiveness, growth and employment.
I will conclude, Mr President, Minister, with a suggestion for future generations. In view of the lack of information concerning the values, powers, objectives and modus operandi of the European Union, Parliament should propose, at the end of compulsory schooling in each Member State, a new compulsory system of European studies. Young Europeans will effectively learn about our principles, who we are, what we do and where we want to go, in an objective, genuine and real way.
By learning it at a young age, they will understand, throughout their life, the potential and enormous usefulness of the European identity created by this unique project to voluntarily share sovereignty on a continental scale.
(MT) Yes, this is indeed an historic moment, not only because the Irish have accepted the Treaty with a strong vote in favour, but because today Poland has declared it will ratify the Treaty.
This treaty has come a very long way. I have only been here for five years, yet there are delegates here who have been working towards this historic moment for a long time. Amongst them is a colleague of mine, Méndez de Vigo. This momentous occasion will now place greater responsibilities on our shoulders, as politicians, and this also goes for the President of the Czech Republic. His personal opinion does count; however, one cannot hold a whole country, as well as the whole of the European Union, hostage because of a personal political opinion.
As politicians, we have to shoulder huge responsibilities. We have to provide answers and we have to answer only to the citizens of the European Union, because ultimately we are representing them. Europe is facing tough challenges on issues such as the financial crisis, climate change, immigration problems, and the creation of more jobs in Europe. For this reason, the opinion of the President of the Czech Republic cannot hold Europe back from working to achieve the standards we have set. I agree with the previous speaker who said that the Commission needs to be appointed. We have a President and therefore I do not see why we should wait for the ruling of the Constitutional Court of the Czech Republic before a Commission is established. A great deal of work needs to be done and the Commission needs to get down to business immediately in order to guarantee that this work is carried out.
(HU) I add my sentiments to those of the numerous fellow Members before me who welcomed the decision made by the Irish electorate to vote in favour of the Treaty of Lisbon. We can now look forward optimistically to finalising ratification. However, this is nothing more than a first step along a path where, in my view, we have three objectives to fulfil. We must deepen the new Member States' integration, we must dismantle those barriers which have introduced a two-speed Europe, and we must continue the process of the EU's expansion towards the Balkans.
The Treaty of Lisbon is based on European solidarity, and I hope that this solidarity will work in practice and not simply remain a declaration of intent expressed at the European institutions' various forums. I think that the economic crisis also shows that solidarity is the only means of responding to the challenges we face, and that a strong EU will enable all of us to be important players on the global stage.
Our journey thus far has been long and arduous. We cannot allow ourselves to weaken the foundations of European integration. I firmly believe that reality will prove to the Eurosceptics that together we are stronger, not to mention that we cannot gain anything by going back to the geopolitical situation of the early 20th century.
(PT) Mr President, Minister, Commissioner, with last Friday's result, I hope that Europe can move on from a crisis concerning the Treaties and that it will therefore be possible to have a stable institutional body that is suited to an organisation with 27 Member States, and which is different from that based on the Treaty of Nice.
Mr President, a treaty is not really a work of art, a legal work, which only exists to be admired. It has to be useful and it has to be effective. That is why, as important as it is from a political perspective to hold a discussion on, for example, who is going to be President of the Council, it is more important for the ratification process to end for the Treaty to enter into force, not least because, with this result in Ireland, it is clear that Europe cannot be built against the will of the people. Whether by representation or by referenda, this coming together is real.
It is also important to point out that a 'no' vote is as democratic as a 'yes' vote. Some people appear to be confused on this point. I hope that, with ratification in Ireland, the Czech Republic and Poland, a situation of de facto solidarity can be established among Member States. I also hope that we move towards a situation in which this large step is accompanied by the pattern of Schuman's Europe: a Europe built by small steps, day by day and, crucially, by the promotion of European ideals.
(HU) Mr President, the successful outcome of the Irish referendum is a triumph for the whole European concept. What can this be attributed to? One reason is that the Irish were given a guarantee. In other words, the majority took into consideration the wishes of the minority. Real democracy is not only about the opinion of the majority winning the vote, but about taking into account the wishes of the minority as well. This is what would also be needed to protect Europe's minorities.
The second reason for the successful outcome is that those in favour of the Treaty ran a better campaign than the last time when the referendum was rejected. The European Union is a union which says 'yes' rather than 'no'. Last but not least, the economic crisis also had a role to play in the electoral success. The same fate that met Iceland, which is not part of the EU, would have awaited Ireland. A crisis highlights that together we are stronger, and that cooperation and solidarity are better than having tense relations between us.
Mr President, the new Irish vote, this time approving the Lisbon Treaty, is indeed very good news. However, there are at least two aspects that require caution. The first is that the Treaty still needs the signature of President Klaus, whom we have only embittered with our reaction to his open scepticism and anti-Europeanism when he spoke in this Chamber last spring. I only wish that we were smarter than that.
The second aspect where caution is required is the high expectation we place on the restart of integration, including enlargement, once the Lisbon Treaty is in place. The truth is that if we slow down, it is not because of the absence of the Lisbon Treaty, which is only an alibi for it, but because of the negative effects of the current crisis, encouraging renationalisation of certain Community policies and the centrifugal tendencies within the Union. Those have to be dealt with separately and properly if we want the Lisbon Treaty to be what we expect it to be.
(ES) Mr President, I believe that one of the conclusions of this debate is that when things are explained, when there is discussion with people, when there is communication, when lies are denied, then greater participation and greater backing for the European project are achieved.
Therefore, I venture, along the lines of what many speakers have said, to make a positive, constructive contribution, and to ask the European Commission to consider whether, in the make-up of the new Commission, the duties of the Commissioner for Human Rights should not be included within a wider portfolio such as the Commissioner for Citizenship, to include communication, which is vitally necessary in order to be able to communicate well, to explain well, and to be able to begin a genuine dialogue on our European project.
Mr President, the result of the referendum in Ireland at the weekend on the Lisbon Treaty is living proof that this Parliament is not democratic, honest or accountable. But who in here really cares? Well, I do. The fact that the Irish were made to vote twice proves that the EU has now become a dictatorship. If the vote does not go the way of the EU dictators, then they simply vote again and again until the right result is achieved.
This is not fair and is, in my view, morally wrong. The Lisbon fanatics in this Parliament will now go full steam ahead to create a new European superstate of 500 million people. The injustice is that people in my country, the United Kingdom, were promised a referendum but denied one. The irony is that under the Lisbon Treaty there will be a full-time President. It is quite likely to be Tony Blair. The new President of the EU will be the Head of State.
You cannot have two Heads of State and, since the EU takes precedence over national bodies, the EU President - perhaps Tony Blair - will take precedence over our Queen. The people of my country will not accept an unelected failure or anybody else taking precedence over our Queen. God save our Queen!
(RO) As you are well aware, Romania is currently going through an unprecedented political crisis, on top of the economic and social crisis. Preparations are under way at the moment for a major electoral fraud. I am referring to the Romanian presidential elections which are due to take place on 22 November. All the elections in Romania have been rigged, but the scale of the fraud which is currently being planned is incredible.
I am not accusing anyone in particular, but mechanisms have been created and honed for committing this type of fraud which are absolutely outrageous. They include false opinion polls, electoral tourism, additional lists, votes cancelled for actual voters and valid votes cast for dead people, huge sums of money and amounts of consumer goods used to bribe poor people, persuading parents by bribing schoolchildren, computer fraud and many other illegal acts. Please help save Romania. I am making an SOS appeal on behalf of the Romanian people.
The institutions of the European Council, including primarily the European Parliament, have a moral duty to help a Member State remain civilised. Do not allow the Balkan mafia to wreck the European Union's noble project. I am sounding this alarm bell because the European Union's institutions are the Romanian people's last hope.
(HU) The supporters of the Treaty of Lisbon are celebrating not just a victory, but a victory for democracy itself on the pretext of the current 'yes' vote in an imposed referendum. However, the actual result is 3-1 in favour of the Treaty's opponents. Let us not forget that the people in both France and the Netherlands said 'no' to the Constitutional Treaty containing completely identical provisions. The creative, but cynical idea was then devised that, if the people of Europe do not accept this constitution, let us call it the Reform Treaty and political leaders will vote for it in the various parliaments. Unfortunately, the Hungarian Parliament was the first to do this.
I recognise that many people think that the Treaty of Lisbon is the path to happiness for Europe's peoples, but this still does not give them any legal basis at all to say that this is what Europe's peoples wanted.
(RO) I simply wanted the floor to remind Mr Vadim Tudor that the topic of debate at the moment is the referendum in Ireland and that the completely false statements he has made have nothing to do with this subject. At the same time, I would like to welcome the victory won by the pro-Europe camp in Ireland.
President-in-Office of the Council. - Mr President, I see that the debate from the Irish referendum still lives in this plenary and there is a lot to say about democracy. Is it democratic to let the Irish people vote once again? Well yes, it is. It is very democratic. If you listen to the people, you ask them: Why did you vote 'no'? You find out the reasons. You clarify these things by giving legal guarantees to the Irish people on taxation, on neutrality, on certain ethical issues and also making a guarantee that all Member States, including Ireland, will have a commissioner when the new Treaty comes into force. With this clarification you have a new referendum. The people answered 'yes' with a two-thirds majority and with a higher turnout than last time. This is democratic, and I think we should rejoice and congratulate the Irish people for this.
I also see that there is a clear domestic debate from the UK in here; it would be tempting to go into that, but I will not do so. I just want to say that, independently of who is in Downing Street next year, Britain needs Europe and Europe does need Britain.
I also sense a certain frustration in here about the timetable now. I can understand that and I share it, but I want to assure the House that we move as swiftly as we can. We have guarantees or promises that the Polish President will sign within a few days. The timetable in Prague is still a little bit unclear. I will go there tonight, if I catch the plane, and will meet with lots of people tomorrow in order to get a clearer picture of the different scenarios, the different timetables that we can expect. We need a few days to grasp and to assess the situation in the Constitutional Court. The Treaty is in the Constitutional Court and, until it has left there, the President cannot sign. I am quite optimistic: I think this will be ready within a short time, but we need to wait a few days for this clarification.
Meanwhile, the Presidency is working, of course. There are lots of working groups going on in order to prepare for the full implementation of the Treaty. There are discussions going on with the European Parliament, with the Commission, in order to put everything in place that we need to do so that the Treaty can enter into force very swiftly.
I received a question from Madame Flautre about the extra MEPs; that is an issue that will have to be dealt with as soon as the Treaty enters into force, and I want to assure her, if she is listening now, that we are doing whatever we can to ensure that the decision can be made as soon as possible. I want to thank Parliament for having decided to give these MEPs observer status while we wait for the formalities once the Treaty is adopted. She also named many men who are being mentioned for the top jobs, but those are men named in the media, in the press; there are no official candidates from the Council yet. There will be. But all those names mentioned are named in the media. I would very much welcome if one of those top jobs could go to a woman. I cannot guarantee you that we will succeed with that because a Presidency has to listen to all the capitals and find candidates who can achieve a consensus among the 27 Member States, but I would very much welcome the candidacy of a woman; it would make Europe much more representative than today.
I also feel, Mr President, a very strong sensation in this House that Europe should move on to be a stronger, bigger player in the world and to show resolve when it comes to the economy, the fight against unemployment, tackling the challenges of globalisation and the climate issue. We need to do that. The Lisbon Treaty is an important tool for us to do so; but we also need to move on independently of what Treaty we have, to show concrete results and to deliver. Only when we do that, when we deliver what the citizens expect of us - and this goes for the Council, the Commission and the European Parliament - will we gain legitimacy and the confidence of our citizens. I can assure you that the Presidency is doing everything it can to move the processes on on all these issues, with the help of the European Parliament. Thank you very much for an interesting debate, Mr President.
Vice-President of the Commission. - Mr President, it has been an interesting debate, which I am sure, to some extent, repeats the discussions that have been held in Ireland and elsewhere.
Could I just start with some facts. It is the Member States' governments who decide on the method for ratification. There is no way that the EU institutions can force a Member State to choose either a referendum or a parliamentary ratification. I think it is very important to say this. It is interesting that those who speak very strongly in favour of independent nation states are also the ones who would be willing to impose a referendum on all other Member States, which I find a bit strange.
Now Ireland decided to carry out a second referendum. Let us be very honest; this always carries a political risk, but it was the Irish Government which decided that they were willing to do so. And why did they do that?
Incidentally, it is not unusual to repeat referenda: that has been done previously on domestic issues, and in certain Member States you can come back several times on a domestic issue too, so let us be intellectually honest about this whole procedure.
I think we have heard a very good analysis from the Irish MEPs themselves, from Mr Kelly, from Mary MacDonald, from Mr De Rossa: they offered an explanation on why there was a change among the Irish population, on why they moved towards a 'yes' vote, and I think we have had good answers.
I think some MEPs have a very strange way of looking at democracy as very static and absolute. They maybe prefer to forget that this is a discussion about a reform. It is a process that started in Laeken many years ago and has involved different democratic bodies and discussions over the years to try to find a common way of taking decisions in a more modern, more democratic and efficient way. Member States and their leaders have, of course, invested a lot of time and energy in this procedure and this is why it is not static: it cannot be compared with a football match. I am sorry, you cannot count scores in the same way as in a football match, because we also have to listen to each other.
And this is what was done. The concerns of the Irish people were listened to and they did it themselves in Ireland. Why do we have to explain? The Irish themselves, their national parliament, debated in a subcommittee the reasons why there was a 'no' vote - because this came as a surprise to many there. So they looked at the reasons.
I was there myself. I was at the fashion fair in Dublin, I was at the fish market in Cork, I was at the public meeting in Donegal, and what many people said first of all was: Well, we have not actually read the full text of the Treaty, it is a very complex legal text and it is difficult to understand exactly what this is all about.
Some said they were very afraid that what was on the posters might be true, that the EU will decide on a minimum wage which is EUR 1.48: can that really be true? Or is it true that the EU will impose conscription to a European army and send very young people to Afghanistan in a European army: can this be true? What kind of statements are these? Should I believe in them? So there were a lot of worries and a lot of real concerns and mainly, I would say, a lack of information and a need for their concerns to be taken seriously.
This is what happened. Civil society also engaged, as I think Mr Kelly explained very well. I am not ashamed of the fact that we made a citizens' summary of the Lisbon Treaty which was then published in the big newspapers - uncontested by anybody I may add - so that citizens could themselves read a summary in understandable language of the full Treaty, so that they could judge by themselves what was in there, what was true or not.
I think the legal guarantees helped, because then it was clarified that they did not have to worry about neutrality or abortion or any of the other concerns. So this was clarified and they got legal guarantees and they got a Commissioner - and thank you, Ireland, because it means that there will be a Swedish Commissioner also from now on, also a German one, and one from Greece etc., so I think we also have to thank the Irish for setting that straight.
Of course, we do not debate these things in a political vacuum. The reality will also influence how we think about these issues, and there is nothing wrong with that, but I think we should always, in the analysis that follows after a referendum, think very carefully about any fear factors on both sides, because fear is a very strong emotion and it might be misused. So I think that the debate that will follow in Ireland should also address how to avoid using or misusing any fear factor. But the reality showed that the Irish people believe that they have a place in the centre of Europe, and that they will be helped by belonging fully to Europe and not being questioned about whether this is true or not.
I also hope that the Commission can continue to play this role of providing factual objective information, but the debate will go on because, remember, the upside of a referendum is that you have to engage with citizens. You have to provide information and a debate and a discussion. The downside is that it also divides the population. You are forced to say 'yes' or 'no' and that can stay for a long time in the hearts and minds of the Irish as well. We have a duty, an obligation democratically, to also take the concerns of the 'no' side seriously, to continue the debate and make sure that the EU issues are integrated into the normal political debate, including by civil society in Ireland from now on, and in the rest of Europe in the same way. This is part of the reason why we did not have a higher voter turnout: that it is not part of the daily discussions about politics in each and every Member State.
That has to be done and I hope that there will be a Commissioner responsible for both citizenship and communication from now on, and hopefully under the new Lisbon Treaty.
Thank you, Commissioner, and my thanks to all of you who took part in this very important debate on the outcome of the Irish referendum.
The debate is closed.
Written statements (Rule 149)
The Irish vote is a definite vote in favour of Europe. When the Treaty of Lisbon comes into force, this will break the stalemate which Europe has been in for some years.
A great deal has been mentioned about the lack of democracy which Europe is suffering from and about the gulf between the European Union and its citizens. Some members also speak about the inability of European institutions even to cope with the realities of a disparate Europe, made up of 27 Member States, in which many of the countries that have recently joined have a different level of development and type of economy.
The inadequacy of the Community's institutional structure, the need to increase the EU's legitimacy in the eyes of its citizens and to have specific instruments to enable the EU to assume global responsibilities in a difficult economic climate justify the determination of Member States to support the shift towards a more democratic Europe.
When the Treaty comes into force, this will pave the way for reforming the European Union, providing the institutional capability to take action. However, political will is needed to tackle these challenges. Consequently, the successful implementation of the Treaty of Lisbon has a crucial role to play.
The European Union is fast approaching the moment of carrying out the most important reform in its history: the implementation of the Treaty of Lisbon. Ireland said 'yes' to the Treaty 16 months after its resounding 'no' which generated equal concern among all the governments in Europe.
The EU is now waiting on the Polish President to ratify the Treaty quickly, as he promised, and for the Constitutional Court in the Czech Republic to do what the Czech President is refusing to do. This will make the EU more flexible and quicker to respond, but this is not all. The Treaty will also rekindle the aspirations of the states wishing to become members of the Community. The Western Balkan states have enthusiastically welcomed Ireland's ratification of the Treaty.
This will give the EU a stronger voice globally, once its institutions have been set up and reformed. The EU will then no longer be only a common market, but also a power in the sphere of international relations. Its strength is provided by the 27 Member States, which could increase in number in the not too distant future. 2010 is the year when we hope the Treaty will come into force. It could also be a year of renewal for the EU, which has managed to reinvent itself continually throughout its history.
The result of the referendum in Ireland on the Treaty of Lisbon is a vital step in European integration and in strengthening the role of Europe. The Treaty of Lisbon enables the EU to step up Europe's role in policies on energy, climate change, science and cooperation with developing countries.
The Treaty of Lisbon makes the fight against climate change a specific objective of EU environmental policy, acknowledging that it has a leading role, internationally, in the fight against climate change.
For the first time, a chapter will be included on energy, giving EU policy the objectives of achieving energy security, promoting energy efficiency and the development of renewable energy sources.
The Treaty of Lisbon lays the foundations for creating the European Research Area, strengthening European action in an area that is vital for economic growth and employment.
The Treaty of Lisbon introduces, for the first time, a specific legal basis for humanitarian aid, and states that the reduction and the eradication of poverty in developing countries is the primary objective of the Union's development cooperation policy.
The result of the second referendum on the Treaty of Lisbon, held in Ireland, does not change the anti-democratic nature of a process that has disregarded the will of the people from the very beginning. We will not allow the 'no' of the French and Dutch peoples to the Constitutional Treaty to be forgotten, nor the deception that its transformation into the Treaty of Lisbon constituted.
The disregarding of the Irish people's 'no' in the first referendum, and the unacceptable blackmail and interference that followed it, culminating in an enormous campaign that included the shameless use of the resources of the Irish State and of the European Union, will also go down in history. Neither the ratification process, nor the content of this Treaty, legitimise the continuation of policies that are at the root of the serious economic and social crisis we are experiencing in the EU, particularly in Portugal, and which this Treaty will make worse.
For our part, we will continue, with unshakable determination, to fight neoliberalism, federalism and militarism within the European Union. We will continue, with great belief, to fight for another Europe - a Europe of workers and the people - and against the renewed threats to social and labour rights, democracy, sovereignty, peace and cooperation, which we are now facing.
Mr President, ladies and gentlemen, who are we laughing at? The rather contemptuous satisfaction shown here regarding the 'yes' extracted from the Irish after months of harassment, guilt campaigns, lies and half-truths is a disgrace to democracy and an insult to the will of the people. As far as justice is concerned, confessions obtained by coercion are worthless: it should be the same for these rigged ratifications where there can be only one possible answer, which we are ready to obtain by making citizens vote and vote again ad nauseam, when we do not actually bypass them altogether by taking the parliamentary route. Today, Václav Klaus, President of the Czech Republic, is the only person left to try to resist this liberticidal text that is the Treaty of Lisbon. All of the patriots of Europe, all those who reject the European superstate, all those who think that the people have the right to determine their own future, must today demonstrate their support for him and help him to stand up to the pressure he is being put under and will be put under even more in the near future.
I would like to take this opportunity to welcome the outcome of the Irish referendum, which paves the way for the Treaty of Lisbon to come into force, thereby creating a European Union promoting greater democracy and solidarity. I would like to highlight that, on the one hand, the Treaty gives national parliaments greater influence and, on the other, it is based on the European Union's Charter of Fundamental Rights, thus maintaining and consolidating the binding force of this document setting out human and minorities' rights. This is particularly important to Hungary as the ban stipulated by the Charter on discrimination against persons belonging to a national minority is an extremely important gesture from the point of view of both the Hungarians living outside Hungary and the minorities living inside Hungary. During the current global economic downturn, it is important to recognise that effective and efficient European cooperation can provide a medium-sized country, like Ireland or Hungary, with a way of emerging from the crisis.
When the Treaty of Lisbon comes into force, it will make legislative procedures much simpler. The most significant progress in this respect will be the increase in the number of areas where decisions are adopted by the EU Council by qualified majority (rather than unanimously), as well as the increase in the number of areas where the European Parliament will have the role of colegislator, along with the EU Council. These new features will greatly facilitate the procedure for adopting decisions at EU level, especially in areas such as the Structural Funds and Cohesion Fund, which are extremely important to Romania which needs this money to continue its development. I also welcome the fact that the European Parliament will receive wider powers, for instance, with regard to agricultural funds, an area so severely affected by the economic crisis we are going through, while also being an area where specific measures are needed, capable of producing rapid results, in order to improve farmers' lives and ensure food security for our citizens.
President Lech Kaczyński, despite a publicly made promise, has still not signed the Treaty of Lisbon. The delay has now lasted for over one and a half years. This is unjustified, reprehensible, and even illegal.
On 1 April 2008, the President was commissioned by the Polish Parliament to ratify the Treaty of Lisbon. In accordance with the Constitution of the Republic of Poland, the President is obliged to sign. It is not a question of his good will or his inclination - it is an obligation. In not fulfilling this obligation, he is breaking the law. By making his signing of the Treaty dependent on the decision of the citizens of another country, President Kaczyński has placed Poland in the role of a country which is not capable of making a sovereign decision, and has offended the patriotic feelings of Poles. In Ireland, the winners were the supporters of a strong and united European Union. In Poland, the President stands in the way of victory, and he now has almost no support from society.
Could it be that he has procrastinated for personal reasons, for fear of losing an inflexible anti-EU electorate, including that associated with Radio Maryja? If so, it is high time to initiate the procedure for impeachment. In accordance with the Constitution of the Republic of Poland, there are two possible ways. The Tribunal of State, or application of Article 131, paragraph 2, subparagraph 4 of the Constitution of the Republic of Poland - 'a declaration by the National Assembly of the President's permanent incapacity to exercise his duties due to the state of his health'. The Polish people do not want to hinder development of the European Union. On the contrary, they want to initiate beneficial changes in Europe. President Kaczyński does not have the right to interfere with this.
Despite the fact that the European Union and its institutions function efficiently on a day-to-day basis without the Lisbon Treaty, failure to adopt it would create an image of a Community which is not able to reach and adopt important decisions. The Lisbon Treaty introduces new principles of voting, in which the voting power of a country is clearly dependent on the number of its people. In comparison with the present system of voting under Nice, large countries, including Germany, are better off, whereas medium-sized countries, including Poland, lose out. The share of votes allocated to Poland under Nice was very advantageous. Certain fears concerning the division of competences have been aroused by the establishment of a new institution - the President of the European Council, commonly known as the President of the EU. Let us remember that we already have a President of the European Commission and a President of Parliament, there is also the leader of the country which heads the EU or has what is called the Presidency, and in addition we await the appointment of a High Representative for Foreign Affairs and Security Policy. Apart from introducing the position of High Representative, also known as the EU Minister for Foreign Affairs, the Lisbon Treaty strengthens EU foreign policy by establishing common diplomacy. Furthermore, the possibility of leaving the EU has been set down, the European Citizens' Initiative has been created, and the treaty also speaks of the need to create an EU energy policy, which is very important for the future of Europe. We wait with hope for the final ratifications of the treaty.
in writing. - (RO) The Treaty of Lisbon will allow national parliaments to put Europe-related subjects on the agenda for national debate. Virtually every legislative proposal from the European Commission will be examined by national parliaments in order to confirm compliance with the principle of subsidiarity. If one third of the national parliaments inform the Commission that this principle has been breached, the Commission is obliged to revise its proposal. If half of the national parliaments believe that the principle of subsidiarity has been breached, the European Parliament and Council are obliged to make a statement as to whether this principle has been complied with or breached. After a piece of European legislation has been adopted, national parliaments can request the European Court of Justice to repeal it within two months of its publication. Given the duration of the legislative process at European level, the inclusion of Europe-related subjects on the agenda for national debates will allow Member States to receive on time the pointers and guidelines for development and to devise their own at the same time as the EU. The Treaty of Lisbon reaffirms that the EU's economy is a social market economy and grants the EU new powers in areas such as climate change and energy policy. These powers will be of particular importance, especially against the background of the EU's energy dependency on third countries.
in writing. - An Irish 'yes' to the Lisbon Treaty is good news for Europe. There is no doubt that the Treaty will serve for the benefit of the European Union by simplifying its decision-making process and creating a better field for its effectiveness. Contrary to what its opponents say, the Treaty does not bring any major revolution. Never before, however, has so much depended on the process of implementation. The devil is in the detail. With its innovations, the Treaty can increase, for instance, the EU's visibility on the international scene. Much depends, however, on the final arrangements that will determine the character of the new instruments, like the European External Action Service. It is therefore essential that the European Parliament takes its due role in the process of creating new institutional setting foreseen by the Lisbon Treaty, wherever possible. It will make this process more transparent, increase its legitimacy and finally it will serve, I believe, for its better outcome.